Exhibit 10.4

EXECUTION COPY

PRIVILEGED AND CONFIDENTIAL

STOCK PURCHASE AGREEMENT

BETWEEN

AON CORPORATION

AND

ACE LIMITED

Dated as of December 14, 2007

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.1    Definitions    1 Section 1.2    Interpretation    10

ARTICLE II

PURCHASE AND SALE

Section 2.1    Purchase and Sale of the Shares    10

ARTICLE III

PURCHASE PRICE

Section 3.1    Purchase Price    10

ARTICLE IV

CLOSING

Section 4.1    Closing Date    11 Section 4.2    Payment on the Closing Date   
11 Section 4.3    Buyer’s Additional Closing Date Deliveries    11 Section 4.4
   Aon’s Closing Date Deliveries    12 Section 4.5    Determination of the Net
Worth Adjustment Amount    13

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AON

Section 5.1    Organization of the Company and the Subsidiaries    14 Section
5.2    Capital Structure of the Company and the Subsidiaries    14 Section 5.3
   Subsidiaries and Investments    14 Section 5.4    Authority of Aon; Conflicts
   15 Section 5.5    Financial Statements    16 Section 5.6    Operations Since
Balance Sheet Date    16 Section 5.7    Taxes    18 Section 5.8    Governmental
Permits    19 Section 5.9    Real Property    19 Section 5.10    Personal
Property Leases    19 Section 5.11    Intellectual Property and Computer
Hardware    19 Section 5.12    Title to Tangible Property    20 Section 5.13   
No Violation, Litigation or Regulatory Action    21 Section 5.14    Contracts   
21 Section 5.15    Status of Contracts    23 Section 5.16    ERISA    23

 



--------------------------------------------------------------------------------

Section 5.17    Environmental Matters    24 Section 5.18    Employee Relations
and Agreements    25 Section 5.19    No Undisclosed Liabilities    26 Section
5.20    Sufficiency of Assets    26 Section 5.21    Insurance    26 Section 5.22
   Regulatory Filings    26 Section 5.23    Insurance Contracts    27 Section
5.24    Reinsurance Agreements    28 Section 5.25    Producers    28 Section
5.26    Guaranty Fund Assessments    28 Section 5.27    Insurance Permits    28
Section 5.28    Rating Agencies    28 Section 5.29    Reserves    29 Section
5.30    Financial and Market-Conduct Examinations    29 Section 5.31   
Portfolio Investments    29 Section 5.32    No Brokers    29 Section 5.33   
Sterling Agreement    29

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 6.1    Organization of Buyer    29 Section 6.2    Authority of Buyer;
Conflicts    30 Section 6.3    No Violation, Litigation or Regulatory Action.   
31 Section 6.4    Investment Intent; Information    31 Section 6.5    Financial
Ability    31 Section 6.6    No Brokers    31

ARTICLE VII

ACTION PRIOR TO THE CLOSING DATE

Section 7.1    Access to Information    32 Section 7.2    Notification    33
Section 7.3    Consents of Third Parties; Governmental Approvals    33 Section
7.4    Operations Prior to the Closing Date    35 Section 7.5    Termination of
Certain Intercompany Indebtedness    37 Section 7.6    Special Dividend    37
Section 7.7    Vendor Contracts    38 Section 7.8    No Solicitation; No Waiver
of Confidentiality Provisions    38 Section 7.9    Financial Statements    39
Section 7.10    Olympic Agreements    39 Section 7.11    Sterling Transition
Services Agreement    39

ARTICLE VIII

ADDITIONAL AGREEMENTS

Section 8.1    Tax Matters    39

 

ii



--------------------------------------------------------------------------------

Section 8.2    Employee Matters    45 Section 8.3    Securities Law Legends   
49 Section 8.4    Insurance; Risk of Loss    49 Section 8.5    Release of
Guaranties    50 Section 8.6    Noncompetition and Nonsolicitation    50 Section
8.7    Use of Names    51 Section 8.8    Post-Closing Restructuring    52

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

Section 9.1    No Misrepresentation or Breach of Covenants and Warranties    52
Section 9.2    HSR Act and EU Merger Controls    52 Section 9.3    Necessary
Governmental Approvals    52 Section 9.4    No Restraint    53 Section 9.5    No
Material Adverse Effect    53 Section 9.6    FIRPTA Certificate    53

ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF AON

Section 10.1    No Misrepresentation or Breach of Covenants and Warranties    53
Section 10.2    HSR Act and EU Merger Controls    53 Section 10.3    Necessary
Governmental Approvals    54 Section 10.4    No Restraint    54

ARTICLE XI

INDEMNIFICATION

Section 11.1    Indemnification by Aon    54 Section 11.2    Indemnification by
Buyer    55 Section 11.3    Notice of Claims    57 Section 11.4    Determination
of Amount    57 Section 11.5    Third Person Claims    57 Section 11.6   
Limitations    59 Section 11.7    Mitigation    59

ARTICLE XII

TERMINATION

Section 12.1    Termination    59 Section 12.2    Notice of Termination    60
Section 12.3    Effect of Termination    60 Section 12.4    Specific Performance
   60

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1    Survival of Representations and Warranties    61

 

iii



--------------------------------------------------------------------------------

Section 13.2    Confidential Nature of Information    61 Section 13.3    No
Public Announcement    61 Section 13.4    Notices    61 Section 13.5   
Successors and Assigns    62 Section 13.6    Access to Records after Closing   
62 Section 13.7    Entire Agreement; Amendments    63 Section 13.8   
Interpretation    63 Section 13.9    Waivers    63 Section 13.10    Expenses   
64 Section 13.11    Partial Invalidity    64 Section 13.12    Execution in
Counterparts    64 Section 13.13    Further Assurances    64 Section 13.14   
Disclaimer of Warranties    64 Section 13.15    Governing Law; Submission to
Jurisdiction    65 Section 13.16    Waiver of Jury Trial    65

 

iv



--------------------------------------------------------------------------------

List of Annexes

A    Subsidiaries

List of Exhibits

A    Glenview Sublease B-1    Aon Transition Services Agreement B-2    Sterling
Transition Services Agreement C    FIRPTA Certificate List of Schedules 5.1   
Organization 5.2    Capital Structure 5.3    Subsidiaries and Investments 5.4   
No Conflicts of Aon 5.5    Financial Statements; Exceptions 5.6    Operations
Since Balance Sheet Date 5.7    Taxes 5.8    Governmental Permits 5.9    Real
Property 5.10    Personal Property Leases 5.11(a)    List of Intellectual
Property 5.11(b)    Software 5.11(c)    Right, Title and Interest in Copyrights,
Patent Rights and Trademarks 5.11(d)    Registrations of Copyrights, Patent
Rights, Trademarks and Software 5.11(e)    Infringement of Copyrights, Patent
Rights and Trademarks 5.11(f)    Challenge to Copyrights, Patent Rights and
Trademarks 5.13    Violation, Litigation or Regulatory Action of the Company and
the Subsidiaries 5.14    Contracts 5.15    Status of Contracts 5.16(a)   
Welfare Plans and Pension Plans 5.16(b)    Other Material Employee Benefits
5.16(c)    International Employee Benefit Plans 5.17    Environmental Matters
5.18    Employee Relations and Agreements 5.19    No Undisclosed Liabilities
5.20    Sufficiency of Assets 5.23    Insurance Contracts 5.24    Reinsurance
Agreements 5.25    Producers 5.28    Rating Agencies 5.31    Portfolio
Investments 6.2(b)(ii)    No Conflicts of Buyer 7.3(a)    Consent of Third Party
7.4    Operations Prior to Closing Date

 



--------------------------------------------------------------------------------

7.5(b)    Intercompany Indebtedness 7.6    Special Dividend 7.7    Vendor
Contracts 8.2(c)    Assumed Plan Liabilities and Assumed International Plans
8.2(e)    Individual Employment Contracts 8.8    Post-Closing Restructuring 9.3
   Necessary Governmental Approvals of Seller 10.3    Necessary Governmental
Approvals of Buyer

 

2



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of December 14, 2007, by and between Aon
Corporation, a Delaware corporation (“Aon”), and ACE Limited, a Cayman Islands
company (“Buyer”).

PRELIMINARY STATEMENT:

WHEREAS, Aon is the owner of all of the outstanding shares of capital stock of
Combined Insurance Company of America, an Illinois corporation (the “Company”);

WHEREAS, the Company is the direct or indirect owner of 100% of the issued and
outstanding capital stock or similar equity interests of each of those entities
set forth in Annex A (except as otherwise set forth therein) (each, a
“Subsidiary” and collectively, the “Subsidiaries”); and

WHEREAS, Aon desires to sell to Buyer, and Buyer desires to purchase from Aon,
all of the issued and outstanding capital stock of the Company (the “Shares”),
all on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed between Buyer and Aon as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.

“Accounting Firm” has the meaning specified in Section 4.5(b).

“Acquired Business” has the meaning specified in Section 8.6(d).

“Administrative Authority” means any foreign, federal, state, local or other
governmental authority, regulatory body or stock exchange or listing authority,
including any applicable department of insurance.

“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly Controls, is Controlled by or is
under Common Control with such Person.

“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify any party against, or reimburse any party for, Losses, the amount
of such Losses shall be determined net of any Tax benefit actually realized by
the Indemnified Party (or any Affiliate thereof) as the result of sustaining or
paying such Losses (including as the result of facts or circumstances due to
which the Indemnified Party sustained or paid such Losses). Such Tax benefits
shall be computed using reasonable assumptions.

 



--------------------------------------------------------------------------------

“Agreed Accounting Principles” means the accounting principles, practices and
methodologies applied in the preparation of the Balance Sheet; provided,
however, that Buyer and Aon acknowledge and agree that Closing Date Net Worth
shall be calculated (i) using currency exchange rates for translation purposes
in effect on the date of this Agreement (as reported in The Wall Street
Journal), (ii) so that the amount for unrealized investment gains or losses
shall be deemed to equal the amount as of the end of the month immediately
preceding the date of this Agreement and (iii) not to include or reflect any
matter for which Aon is obligated to indemnify the Buyer Group Members under
this Agreement, regardless of whether such matter would be required to be
included or reflected by GAAP.

“Agreement” means this Stock Purchase Agreement.

“Allocation Schedule” has the meaning specified in Section 8.1(e).

“Aon” has the meaning specified in the first paragraph of this Agreement.

“Aon Options” has the meaning specified in Section 8.1(g).

“Aon Stock-Based Awards” has the meaning specified in Section 8.1(g).

“Aon Transition Services Agreement” means the Transition Services Agreement in
the form attached hereto as Exhibit B-1.

“Aon’s Accountants” has the meaning specified in Section 4.5(b).

“Aon’s DC Plans” has the meaning specified in Section 8.2(c).

“Assumed International Plans” has the meaning specified in Section 8.2(c).

“Assumed Plan Liabilities” has the meaning specified in Section 8.2(c).

“Balance Sheet” means the unaudited consolidated balance sheet of the Company
and the Subsidiaries as of December 31, 2006 included in Schedule 5.5.

“Balance Sheet Date” means June 30, 2007.

“Base Purchase Price” has the meaning specified in Section 3.1.

“Business Agreements” has the meaning specified in Section 5.15.

“Buyer” has the meaning specified in the first paragraph of this Agreement.

“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer or an Affiliate of Buyer
(including the Company and the Subsidiaries on or after the Closing Date) under
this Agreement or in connection herewith.

 

2



--------------------------------------------------------------------------------

“Buyer Group Member” means (i) Buyer and its Affiliates (which, for purposes of
Article XI, shall include the Company and the Subsidiaries), (ii) their
respective directors, officers and employees and (iii) the successors and
assigns of the foregoing.

“Buyer Plans” has the meaning specified in Section 8.2(h).

“Buyer’s DC Plans” has the meaning specified in Section 8.2(c).

“Change of Control” means a transaction pursuant to which Control of Aon
(including by ownership of more than 50% of the voting equity securities of Aon)
or ownership of more than 50% of the consolidated assets of Aon is acquired,
directly or indirectly, by a Person not already an Affiliate of Aon as of the
Closing Date through (x) a tender or exchange offer, merger, consolidation,
share exchange or other business combination, (y) a sale of securities,
recapitalization, liquidation or dissolution or (z) a sale of assets.

“Claim Notice” has the meaning specified in Section 11.3.

“Closing” means the closing of the transfer of the Shares from Aon to Buyer in
exchange for the Preliminary Purchase Price.

“Closing Date” has the meaning specified in Section 4.1.

“Closing Date Net Worth” means Net Worth as of the close of business on the day
before the Closing Date, after giving effect to (i) any cash dividends to Aon
and (ii) the transactions contemplated by Sections 7.5 and 7.6.

“COBRA” has the meaning specified in Section 8.2(l).

“Code” means the Internal Revenue Code of 1986.

“Company” has the meaning specified in the first recital of this Agreement.

“Company Employment Agreement” has the meaning specified in Section 5.18(e).

“Company Plan” has the meaning specified in Section 5.16(a).

“Compensation Deduction” has the meaning specified in Section 8.1(g).

“Competition Law” means any Requirements of Law that provide for merger control
or are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization, lessening of competition or restraint of
trade.

“Computer Hardware” means any computer hardware, equipment and peripherals of
any kind and of any platform, including desktop and laptop personal computers,
related hubs, routers, switches and modems, handheld computerized devices,
mid-range and mainframe computers, process control and distributed control
systems, except telephone and voicemail systems, and network telecommunications
equipment.

 

3



--------------------------------------------------------------------------------

“Confidentiality Agreement” means that certain letter agreement dated
September 4, 2007 between Buyer and Aon.

“Control” means, as to any Person, the ownership of more than 50% of the voting
equity securities of such Person. The terms “Controlled by” and “under Common
Control with” shall have correlative meanings.

“Copyrights” means United States and foreign registered copyrights, and pending
applications to register the same.

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.

“Encumbrance” means any lien, adverse claim, charge, security interest,
mortgage, pledge, easement, conditional sale or other title retention agreement,
defect in title or other restrictions of a similar kind.

“Environmental Laws” means all federal, state, local and foreign statutes,
regulations, ordinances and other provisions having the force or effect of law,
in each case concerning worker health and safety and pollution or protection of
the environment.

“Environmental Matter” means any matter relating to (i) the Release or
threatened Release of a Hazardous Material or (ii) violations of or liabilities
arising under applicable Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which would be considered a single employer with the Company pursuant to
Section 414(b) or (c) of the Code and the regulations promulgated under those
Sections.

“Estimated Closing Date Net Worth” means Aon’s good faith estimate of the
Closing Date Net Worth.

“Estimated Net Worth Adjustment Amount” means the Estimated Closing Date Net
Worth minus $1,174,000,000.

“Excluded Taxes” has the meaning specified in Section 8.1(a).

“Exempt Business Activities” means any business activities of the type conducted
by Aon or any Affiliate of Aon (other than the Company and the Subsidiaries as
of the date of this Agreement) and any business activities incidental thereto.

“Expenses” means any and all reasonable out-of-pocket expenses actually incurred
in connection with defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including reasonable fees
and disbursements of legal counsel).

 

4



--------------------------------------------------------------------------------

“Financial Statements” has the meaning specified in Section 5.5.

“Forms” has the meaning specified in Section 8.1(e).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Glenview Sublease” means the Sublease Agreement in the form of Exhibit A
attached hereto.

“Governmental Permits” has the meaning specified in Section 5.8.

“Guaranties” has the meaning specified in Section 8.5.

“Hazardous Materials” means any waste, pollutant, contaminant, toxic substance,
special waste or hazardous substance regulated by any Environmental Law,
including, for purposes of this Agreement, petroleum or petroleum wastes.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indemnified Party” has the meaning specified in Section 11.3.

“Indemnitor” has the meaning specified in Section 11.3.

“Insurance Contracts” has the meaning specified in Section 5.23(a).

“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets.

“International Benefit Plan” has the meaning specified in Section 5.16(c).

“Knowledge of Aon” means, as to a particular matter, the current actual
knowledge of the following persons: Aon’s Senior Vice President/Treasurer and
each of Douglas R. Wendt, James P. Zils, Des Bosnic, Clive Robinson, Steven E.
Lippai, James L. Coleman and David A. Goldberg and with respect to tax matters,
Aon’s Vice President/Tax.

“Leased Real Property” has the meaning specified in Section 5.9.

“Losses” means any and all out-of-pocket losses, costs, settlement payments,
awards, judgments, fines, penalties, damages, expenses (including reasonable
attorneys’ fees), disbursements, deficiencies or other charges.

“Material Adverse Effect” means a material adverse effect on the business,
assets, results of operations or financial condition of the Company and the
Subsidiaries taken as a whole, other than any such effect resulting or arising
from, in whole or in part, (i) general economic or political conditions or any
conditions generally affecting any segment of the industries in which the
Company or the Subsidiaries operate, (ii) any change in Requirements of Law,
GAAP or SAP, or any interpretation of any of the foregoing except to the extent
disproportionately affecting the Company and the Subsidiaries, (iii) the
execution of this

 

5



--------------------------------------------------------------------------------

Agreement, the public announcement hereof or the consummation of the
transactions contemplated hereby (including required compliance with the terms
of this Agreement), (iv) any change in currency exchange rates, interest rates
or the financial or securities markets generally, (v) any action taken by (or at
the request of) Buyer or any of its Affiliates, (vi) changes caused by acts of
terrorism or war (whether or not declared) occurring after the date of this
Agreement and (vii) any effect that is cured by Aon prior to the Closing.

“MEC” has the meaning specified in Section 5.7.

“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA.

“Net Worth” means an amount equal to (i) the value of the assets of the Company
and the Subsidiaries, taken as a whole, determined in accordance with the Agreed
Accounting Principles minus (ii) the value of the liabilities of the Company and
the Subsidiaries, taken as a whole, determined in accordance with the Agreed
Accounting Principles, in each case, as of the date of determination.

“Net Worth Adjustment Amount” means the Closing Date Net Worth minus
$1,174,000,000.

“Net Worth Adjustment Report” has the meaning specified in Section 4.5(a).

“Net Worth Adjustment Report Finalization Date” means the date which is 60 days
after the date on which the Net Worth Adjustment Report is delivered by Buyer to
Aon; provided, however, that if Aon or Aon’s Accountant delivers a notice of
exception within such 60-day period, and if any change to the Net Worth
Adjustment Report is agreed to by Buyer and Aon in accordance with Section 4.5,
then the date on which Buyer and Aon agree in writing to such change shall be
the Net Worth Adjustment Report Finalization Date; provided, further, that if
Aon and Buyer cannot agree upon the Net Worth Adjustment Amount, then the date
on which the Accounting Firm delivers its decision with respect to such dispute
in accordance with Section 4.5 shall be the Net Worth Adjustment Report
Finalization Date.

“Owned Real Property” has the meaning specified in Section 5.9.

“Owned Real Property Permitted Exceptions” means (i) Permitted Encumbrances,
(ii) all leases, licenses and occupancy and/or use agreements affecting the
Owned Real Property (or any portion thereof) whether or not recorded against the
Owned Real Property; (iii) all matters and exceptions set forth in any title
reports made available to Buyer; (iv) Encumbrances with respect to the Owned
Real Property created by or resulting from the acts or omissions of Buyer or any
of its Affiliates, employees, officers, directors, agents, representatives,
contractors, invitees or licensees; (v) Encumbrances created by any of the
documents to be executed in connection with the Closing or under this Agreement
whether prior to, at or after the Closing; (vi) all matters shown on or
referenced in any surveys made available to Buyer; (vii) local, county, state
and federal laws, ordinances or governmental regulations, including building and
zoning laws, ordinances and regulations now or hereafter in effect relating to
the Owned Real Property; and (viii) any and all service contracts and agreements
affecting the Owned Real Property as of the date hereof, and any and all service
contracts and agreements entered into after the date of this Agreement in
accordance with the provisions of this Agreement, in each case, to the extent in
effect as of the Closing.

 

6



--------------------------------------------------------------------------------

“Patent Rights” means United States and foreign patents, patent applications,
continuations, continuations-in-part, divisions or reissues.

“Pension Plan” means any pension plan, as defined in Section 3(2) of ERISA,
applied without regard to the exceptions from coverage contained in
Section 4(b)(4) or 4(b)(5) thereof.

“Permitted Encumbrances” means (i) liens for Taxes and other governmental
charges and assessments which are not yet due and payable, (ii) liens of
landlords and liens of carriers, warehousemen, mechanics and materialmen and
other like liens arising in the ordinary course of business for sums not yet due
and payable, (iii) Encumbrances identified on the Schedules to this Agreement,
(iv) other Encumbrances or imperfections on property which are not material in
amount or do not materially detract from the value of or materially impair the
existing use of the property affected by such Encumbrance or imperfection,
(v) Encumbrances imposed by the Securities Act of 1933 or any applicable state
securities law and (vi) Encumbrances that are set forth on the Balance Sheet or
Statutory Statements.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Administrative Authority.

“Potential Transaction” has the meaning specified in Section 7.8(a).

“Preliminary Purchase Price” has the meaning specified in Section 4.2(a).

“Proceeding” has the meaning specified in Section 8.1(c).

“Producers” has the meaning specified in Section 5.25.

“Purchase Price” has the meaning specified in Section 3.1.

“Regulatory Agreement” has the meaning specified in Section 5.13(e).

“Reinsurance Agreement” has the meaning specified in Section 5.24.

“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous
Material into the environment.

“Requirements of Law” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Administrative Authority.

“Reserved Consolidated Taxes” has the meaning specified in Section 8.1(a).

 

7



--------------------------------------------------------------------------------

“Reserved Taxes” has the meaning specified in Section 8.1(a).

“Restricted Business” means the underwriting of supplemental accident & health
and life insurance products as conducted by the Company and the Subsidiaries as
of the date hereof or the immediately preceding 12 month period.

“Retained Names and Marks” has the meaning specified in Section 8.7(a).

“SAP” means the statutory or regulatory accounting principles and practices
prescribed or permitted by applicable U.S. or foreign insurance or other
regulatory authorities for purposes of financial reporting.

“Section 338(h)(10) Election” has the meaning set forth in Section 8.1(e).

“Section 338 Taxes” means Taxes imposed by any taxing jurisdiction with respect
to which a Section 338(h)(10) Election is expressly made in accordance with
paragraph (e) of Section 8.1, to the extent such Taxes are imposed as a result
of such Section 338(h)(10) Election.

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Aon under this Agreement or in
connection herewith.

“Seller Group Member” means (i) Aon and its Affiliates, (ii) the directors,
officers and employees of Aon and its Affiliates and (iii) the successors and
assigns of the foregoing.

“Shares” has the meaning specified in the third recital of this Agreement.

“Software” means computer software programs and related documentation and
materials, whether in source code, object code or human readable form; provided,
however, that Software does not include software that is available generally
through retail stores, distribution networks or is otherwise subject to
“shrink-wrap” or “click-through” license agreements, including any software
pre-installed in the ordinary course of business as a standard part of hardware
purchased by the Company or any Subsidiary.

“Special Dividend” has the meaning specified in Section 7.6.

“Specified Representations and Warranties” means the representations and
warranties in Sections 5.4(b), 5.6, 5.11(a), 5.11(b), 5.16(b) (other than the
second sentence thereof) and 5.20.

“Standard & Poor’s” has the meaning specified in Section 5.28.

“Statutory Statements” has the meaning specified in Section 5.22(a).

“Sterling” means Sterling Life Insurance Company, an Illinois corporation.

 

8



--------------------------------------------------------------------------------

“Sterling Agreement” means that certain Stock Purchase Agreement, dated as of
December 14, 2007, relating to the sale of all of the issued and outstanding
shares of capital stock of Sterling.

“Sterling Transition Services Agreement” means the Transition Services Agreement
in the form attached hereto as Exhibit B-2.

“Straddle Period” means any taxable year or period beginning before and ending
after the Closing Date.

“Subsidiary” and “Subsidiaries” each have the meaning specified in the second
recital of this Agreement.

“Tax” (and, with correlative meaning, “Taxes”) means any federal, state, local
or foreign income, gross receipts, premium, property, sales, use, license,
excise, franchise, employment, payroll, withholding, alternative or add-on
minimum, ad valorem, value added, transfer or excise tax, or any other tax,
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, imposed by any governmental
authority.

“Tax Package” has the meaning set forth in Section 8.1(b).

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

“Termination Date” has the meaning set forth in Section 12.1(e).

“Third Party Consent” has the meaning specified in Section 7.3(a).

“Trade Secrets” means confidential ideas, trade secrets, know-how, concepts,
methods, processes, formulae, reports, data, customer lists, mailing lists,
business plans, or other proprietary information that provides the owner with a
competitive advantage.

“Trademarks” means registered United States federal, state and foreign
trademarks, service marks and trade names, and pending applications to register
the foregoing.

“Transferred Employees” has the meaning specified in Section 8.2(a).

“Underwriting Companies” means Combined Insurance Company of America, Combined
Insurance Company of Europe Limited, Combined Life Assurance Company of Europe
Limited, Combined Life Insurance Company of Australia Limited and Combined Life
Insurance Company of New York.

“Vendor Contracts” means the contracts set forth on Schedule 7.7 between Aon or
one of its Affiliates and two of Aon’s vendors.

 

9



--------------------------------------------------------------------------------

“Welfare Plan” means any welfare plan, as defined in Section 3(1) of ERISA,
applied without regard to the exceptions from coverage contained in Sections
4(b)(4) or 4(b)(5) thereof.

Section 1.2 Interpretation. For purposes of this Agreement: (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation;” (ii) the word “or” is not exclusive; (iii) the words
“herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement
as a whole, including all Annexes, Exhibits and Schedules attached to this
Agreement; and (iv) any rules of construction relating to interpretation against
the drafter of an agreement shall not apply to this Agreement and are expressly
waived by the parties hereto. Unless the context otherwise requires, references
herein: (i) to Articles, Sections, Annexes, Exhibits and Schedules mean the
Articles and Sections of, and the Annexes, Exhibits and Schedules attached to,
this Agreement; (ii) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement; and (iii) to a statute means such statute as amended from time to
time and includes any successor legislation thereto and any regulations
promulgated thereunder, in each case through the date of this Agreement. The
Annexes, Exhibits and Schedules referred to herein shall be construed with and
as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. Titles to Articles and headings of Sections are inserted
for convenience of reference only and shall not be deemed a part of or to affect
the meaning or interpretation of this Agreement. Unless expressly indicated to
the contrary, all dollar amounts are expressed in United States funds, and all
amounts payable hereunder shall be paid in United States funds.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Aon shall sell, transfer,
assign, convey and deliver to Buyer, and Buyer shall purchase and accept from
Aon the Shares free and clear of all Encumbrances, except for any restrictions
on transfer which arise under the Securities Act of 1933 and any comparable
securities laws.

ARTICLE III

PURCHASE PRICE

Section 3.1 Purchase Price. The purchase price for the Shares shall be equal to
$2,400,000,000 (Two Billion Four Hundred Million Dollars) (the “Base Purchase
Price”), plus (or, if a negative amount, minus the absolute value of) the Net
Worth Adjustment Amount (the Base Purchase Price, as adjusted by the Net Worth
Adjustment Amount, the “Purchase Price”). The Purchase Price shall be paid
pursuant to Article IV.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

Section 4.1 Closing Date. The Closing shall be consummated on a date and at a
time agreed upon by Buyer and Aon, but in no event later than the fifth
(5th) business day after the date on which the last unsatisfied or unwaived
condition set forth in Articles IX and X (other than any such condition to be
fulfilled at the Closing) has been satisfied or waived, at the offices of Sidley
Austin LLP, One South Dearborn Street, Chicago, Illinois, or at such other time
and place as shall be agreed upon by Buyer and Aon. The time and date on which
the Closing is actually held is referred to herein as the “Closing Date.”

Section 4.2 Payment on the Closing Date. (a) Subject to fulfillment or waiver
(where permissible) of the conditions set forth in Article IX, at the Closing,
Buyer shall pay to Aon an amount equal to the Base Purchase Price, plus (or, if
a negative amount, minus the absolute value of) the Estimated Net Worth
Adjustment Amount (the “Preliminary Purchase Price”), by wire transfer of
immediately available funds to the bank account or accounts specified by Aon in
accordance with paragraph (b) hereof.

(b) Not less than three (3) business days prior to the Closing Date, Aon shall
prepare and deliver to Buyer (i) Aon’s calculation (with reasonable detail) of
the Estimated Net Worth Adjustment Amount, (ii) the amount of the Preliminary
Purchase Price and (iii) the wire transfer instructions for Aon.

Section 4.3 Buyer’s Additional Closing Date Deliveries. Subject to fulfillment
or waiver (where permissible) of the conditions set forth in Article IX, at the
Closing Buyer shall deliver to Aon, in addition to the Preliminary Purchase
Price, all of the following:

(a) Certificate of the secretary or an assistant secretary of Buyer, dated the
Closing Date, in form and substance reasonably satisfactory to Aon, as to:
(i) the Certificate of Incorporation of Buyer; (ii) the By-Laws of Buyer;
(iii) the resolutions of the Board of Directors of Buyer authorizing the
execution and performance of this Agreement, any Buyer Ancillary Agreement and
the transactions contemplated hereby and thereby; and (iv) incumbency and
signatures of the officers of Buyer executing this Agreement and any Buyer
Ancillary Agreement;

(b) The Aon Transition Services Agreement, duly executed by the Company and if
not previously executed, the Sterling Transition Services Agreement duly
executed by the Company;

(c) The certificate contemplated by Section 10.1, duly executed by a duly
authorized officer of Buyer; and

(d) All consents, waivers and approvals that are obtained by Buyer with respect
to the consummation of the transactions contemplated by this Agreement pursuant
to Articles IX and X.

 

11



--------------------------------------------------------------------------------

Section 4.4 Aon’s Closing Date Deliveries. Subject to fulfillment or waiver
(where permissible) of the conditions set forth in Article X, at the Closing Aon
shall deliver (or cause to be delivered) to Buyer all of the following:

(a) Certificate of the secretary or an assistant secretary of Aon, dated the
Closing Date, in form and substance reasonably satisfactory to Buyer, as to:
(i) the Certificate of Incorporation of Aon; (ii) the By-Laws of Aon; (iii) the
resolutions of the Board of Directors of Aon authorizing the execution and
performance of this Agreement, the Seller Ancillary Agreements and the
transactions contemplated hereby and thereby; and (iv) the incumbency and
signatures of the officers of Aon executing this Agreement and each Seller
Ancillary Agreement;

(b) Stock certificates representing all of the Shares, duly executed in blank or
accompanied by duly executed instruments of transfer;

(c) Stock certificates representing all of the outstanding shares of capital
stock of each of the Subsidiaries registered in the names set forth on Annex A;

(d) The Glenview Sublease, duly executed by each of Aon and the Company;

(e) The Aon Transition Services Agreement, duly executed by Aon and if not
previously executed, the Sterling Transition Services Agreement duly executed by
Aon;

(f) All consents, waivers and approvals that are obtained by Aon with respect to
the consummation of the transactions contemplated by this Agreement pursuant to
Articles IX and X;

(g) The certificates contemplated by Sections 9.1 and 9.6, duly executed by a
duly authorized officer of Aon;

(h) The Seller Ancillary Agreements, duly executed by Aon and/or one or more of
its Affiliates as specified therein;

(i) Certificates as to the good standing or comparable status (to the extent
jurisdictions recognize such concept) of the Company and each Subsidiary (other
than the Underwriting Companies) from the respective jurisdictions of their
incorporation or domicile to the extent such jurisdictions deliver such
documentation in the ordinary course, dated as of a date not earlier than 7 days
(or in the case of foreign Subsidiaries, 21 days) prior to the Closing Date;

(j) Certificates obtained from the respective departments of insurance (or
comparable governmental entity) of the jurisdiction or domicile of each of the
Underwriting Companies evidencing the continued existence and licensure (to the
extent jurisdictions recognize such concept) of each Underwriting Company as an
insurance company to the extent such jurisdictions deliver such documentation in
the ordinary course, dated as of the date not earlier than 7 days (or in the
case of foreign Underwriting Companies, 21 days) prior to the Closing Date;

 

12



--------------------------------------------------------------------------------

(k) Evidence of the termination and full satisfaction and discharge of any
liabilities and obligations under of each of the agreements giving rise to any
indebtedness identified in Schedule 7.5(b); and

(l) The written resignations of the directors of the Company and the
Subsidiaries specified in writing by Buyer.

Section 4.5 Determination of the Net Worth Adjustment Amount. (a) On or before
60 days following the Closing Date, Buyer shall prepare and deliver to Aon a
report (the “Net Worth Adjustment Report”) setting forth in reasonable detail
and with appropriate documentation Buyer’s computation of Closing Date Net
Worth.

(b) After delivery of the Net Worth Adjustment Report to Aon, Aon and/or a firm
of independent public accountants designated by Aon (“Aon’s Accountants”) will
be entitled to reasonable access during normal business hours to the relevant
records and working papers of Buyer and its accountants to aid in their review
of the Net Worth Adjustment Report. The Net Worth Adjustment Report will be
deemed to be accepted by and shall be conclusive for purposes of determining the
Net Worth Adjustment Amount except to the extent, if any, that Aon or Aon’s
Accountants shall have delivered within 60 days after the date on which the Net
Worth Adjustment Report is delivered to Aon, a written notice to Buyer
specifying in reasonable detail the nature and extent of any such exceptions (it
being understood that any portion of the Net Worth Adjustment Amount that is not
disputed shall be paid promptly). If a change proposed by Aon is disputed by
Buyer, then Aon and Buyer shall negotiate in good faith to resolve such dispute.
If, after a period of 20 days following the date on which Aon gives Buyer notice
of any such proposed change, any such proposed change still remains disputed,
then Buyer and Aon shall together choose an independent firm of public
accountants of nationally-recognized standing (the “Accounting Firm”) to resolve
any remaining disputes. The Accounting Firm shall act as an arbitrator to
determine, based solely on presentations by Buyer and Aon, and not by
independent review, only those issues still in dispute with respect to the Net
Worth Adjustment Amount. The decision of the Accounting Firm shall be final and
binding and shall be in accordance with the provisions of this Section 4.5. All
of the fees and expenses of the Accounting Firm shall be borne by Buyer and Aon
in the same proportion that the aggregate amount of the disputed items submitted
to the Accounting Firm that are unsuccessfully disputed by Buyer and Aon,
respectively (as finally determined by the Accounting Firm), bears to the total
amount of items submitted to the Accounting Firm.

(c) Within five (5) business days following the applicable Net Worth Adjustment
Report Finalization Date, Aon and Buyer shall pay the following amounts as
applicable:

(i) if the Estimated Closing Date Net Worth exceeds the Closing Date Net Worth,
as calculated in accordance with this Section 4.5, Aon shall pay to Buyer the
difference thereof by wire transfer of immediately available funds to an account
specified in writing to Aon by Buyer; and

(ii) if the Closing Date Net Worth, as calculated in accordance with this
Section 4.5, exceeds the Estimated Closing Date Net Worth, Buyer shall pay to
Aon the difference thereof by wire transfer of immediately available funds to an
account or accounts specified in writing to Buyer by Aon.

 

13



--------------------------------------------------------------------------------

Any payment required to be made pursuant to this Section 4.5(c) shall be made
together with interest thereon from the Closing Date to the date of payment at
the rate of interest per annum equal to thirty (30) day LIBOR in effect on the
Closing Date as reported in The Wall Street Journal.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AON

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Aon represents and warrants to Buyer as
follows:

Section 5.1 Organization of the Company and the Subsidiaries. Each of the
Company and the Subsidiaries has been duly formed and is validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation. Each of the Company and the Subsidiaries is duly qualified to
transact business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified or in good standing, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Each of the Company
and the Subsidiaries has full corporate (or other organizational) power and
authority to own or lease and operate its assets and to carry on its business in
the manner that it was conducted immediately prior to the date of this
Agreement. Except as set forth in Schedule 5.1, Aon has made available to Buyer
prior to the execution of this Agreement true, correct and complete copies of
the certificate of incorporation and by-laws (or comparable organizational
documents) for the Company and each Subsidiary.

Section 5.2 Capital Structure of the Company and the Subsidiaries. The
authorized capital stock of the Company consists of 28,338,567 shares of common
stock, par value $1.00 per share, of which 28,338,567 shares are issued and
outstanding, all of which are owned by Aon free and clear of all Encumbrances.
No shares of any other class or series of capital stock of the Company are
authorized, issued or outstanding. All of the outstanding shares of capital
stock or other equity interests of the Company and each Subsidiary are validly
issued, fully paid and non-assessable and free of preemptive rights. The name,
jurisdiction of incorporation and the record owner thereof of each of the
Subsidiaries is as set forth in Annex A. All shares of capital stock or other
equity interests of each of the Subsidiaries is owned as set forth in Annex A,
in each case free and clear of all Encumbrances. Except for this Agreement and
except as set forth in Schedule 5.2, there are no agreements, arrangements,
options, warrants, rights or commitments of any character relating to the
issuance, sale, purchase, redemption or voting of any shares of capital stock
of, or other equity interests in, the Company or any of the Subsidiaries.

Section 5.3 Subsidiaries and Investments. Except for the Subsidiaries and as set
forth in Schedule 5.3, neither the Company nor any Subsidiary, directly or
indirectly, owns or has the right to acquire any outstanding voting securities
or other equity interests in any corporation, partnership, joint venture or
other entity, other than investment assets owned or held in the ordinary course
of business.

 

14



--------------------------------------------------------------------------------

Section 5.4 Authority of Aon; Conflicts. (a) Aon has been duly incorporated and
is validly existing and in good standing under the laws of the State of
Delaware. Aon has full power and authority to execute, deliver and perform this
Agreement and each of the Seller Ancillary Agreements. The execution, delivery
and performance of this Agreement and the Seller Ancillary Agreements by Aon
have been duly authorized and approved by Aon’s board of directors and do not
require any further authorization or consent of Aon or its stockholders. This
Agreement has been duly authorized, executed and delivered by Aon and (assuming
the valid authorization, execution and delivery by Buyer) is the legal, valid
and binding obligation of Aon enforceable in accordance with its terms, and each
of the Seller Ancillary Agreements has been duly authorized by Aon and upon
execution and delivery by Aon will be (assuming the valid authorization,
execution and delivery by each of the other parties thereto) a legal, valid and
binding obligation of Aon enforceable in accordance with its terms, in each case
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general application relating to or affecting creditors’ rights and to general
equity principles.

(b) Except as set forth in Schedule 5.4, neither the execution and delivery by
Aon of this Agreement or any of the Seller Ancillary Agreements or the
consummation by Aon of any of the transactions contemplated hereby or thereby
nor compliance by Aon with or fulfillment by Aon of the terms, conditions and
provisions hereof or thereof will:

(i) except as may result from any facts or circumstances relating to Buyer,
result in a violation or breach of the terms, conditions or provisions of, or
constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon Aon, any of the Shares or
any of the assets of Aon, the Company or any Subsidiary, under (1) the
certificate of incorporation or by-laws (or similar organizational documents) of
Aon, the Company or any Subsidiary, (2) any of the Business Agreements, (3) any
note, instrument, mortgage, lease, franchise or financial obligation to which
Aon is a party or by which Aon is bound, (4) any Court Order to which Aon, the
Company or any Subsidiary is a party or by which Aon, the Company or any
Subsidiary is bound or (5) assuming that all necessary consents, approvals,
authorizations and other actions described in Section 5.4(b)(ii) have been
obtained, all filings and notifications described in Schedule 5.4 have been made
and any applicable waiting period has expired or been terminated, any
Requirements of Law affecting Aon, the Company or any Subsidiary, other than, in
the case of clauses (2), (3), (4) and (5) above, any such violations, breaches,
defaults, rights, loss of rights or Encumbrances that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
would not prevent the consummation of any of the transactions contemplated
hereby; or

(ii) require the approval, consent, authorization or act of, or the making by
Aon, the Company or any Subsidiary of any declaration, filing or registration
with, any Administrative Authority except (1) in connection, or in compliance,
with the provisions of the HSR Act or similar Competition Laws in foreign
jurisdictions, (2) acquisition of control statement filings and preacquisition
statements required under applicable state insurance holding company system laws
and regulations and any other insurance regulatory approvals, consents,

 

15



--------------------------------------------------------------------------------

filings or notices required by any applicable insurance Requirements of Law,
(3) such filings as may be required in connection with the Taxes described in
Section 8.1 and (4) such approvals, consents, authorizations, declarations,
filings or registrations the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect or would not prevent
the consummation of any of the transactions contemplated hereby.

Section 5.5 Financial Statements. Schedule 5.5 contains (a) the unaudited
consolidated balance sheet of the Company and the Subsidiaries as of
December 31, 2006 and the related unaudited consolidated statements of income
and cash flows of the Company and the Subsidiaries for the year then ended and
(b) the unaudited consolidated balance sheet of the Company and the Subsidiaries
as of the Balance Sheet Date and the related statements of income and cash flows
for the six (6) months then ended (collectively, the “Financial Statements”).
Except as set forth therein and except as set forth in Schedule 5.5, the
Financial Statements have been prepared in conformity, in all material respects,
with GAAP (except that the Financial Statements do not contain footnotes), and
such Financial Statements present fairly in accordance with GAAP, in all
material respects, the financial position and results of operations of the
Company and the Subsidiaries, as of their respective dates and for the
respective periods covered thereby, subject, in the case of the financial
statements referred to in clause (b), to normal year-end adjustments.

Section 5.6 Operations Since Balance Sheet Date. Except as set forth in
Schedule 5.6, from the Balance Sheet Date through the date hereof, there has
been no Material Adverse Effect. Except as set forth in Schedule 5.6, from the
Balance Sheet Date through the date hereof, the Company and the Subsidiaries
have conducted their businesses in all material respects in the ordinary course
of business consistent with past practice. Without limiting the generality of
the foregoing, from the Balance Sheet Date through the date hereof, except as
set forth in Schedule 5.6, neither the Company nor any Subsidiary has:

(a) sold, leased (as lessor), transferred or otherwise disposed of (other than
any transfers to any Affiliate of the Company or such Subsidiary), or mortgaged
or pledged, or imposed or suffered to be imposed any Encumbrance on, any of the
assets reflected on the Balance Sheet or any assets acquired by the Company or
such Subsidiary after the Balance Sheet Date, except for (i) assets sold or
otherwise disposed of in the ordinary course of business consistent with past
practice and (ii) Permitted Encumbrances;

(b) (i) made any investments other than in accordance with the investment
policies of the Company and the Subsidiaries as then in effect, (ii) made any
amendments to its investment policies or (iii) realized gains or losses on the
investment portfolio of the Company and the Subsidiaries, in the case of clauses
(i), (ii) or (iii) other than in the ordinary course of business consistent with
the past practice of the Company and the Subsidiaries;

(c) cancelled any debts owed to or claims held by it (including the settlement
of any claims or litigation) other than in the ordinary course of business
consistent with past practice;

(d) created, incurred or assumed, or agreed to create, incur or assume, any
indebtedness for borrowed money (other than money borrowed or advances from any
of its Affiliates) or entered into, as lessee, any capitalized lease obligations
(as defined in Statement of Financial Accounting Standards No. 13);

 

16



--------------------------------------------------------------------------------

(e) made any material change in the cash compensation of their employees
(excluding any arrangements that do not involve payments by the Company or the
Subsidiaries after the Closing), other than changes made in accordance with
normal compensation practices or pursuant to existing contractual commitments
and consistent with past compensation practices;

(f) except as set forth in Schedule 5.18, instituted any material increase in
any benefit provided under any profit-sharing, bonus, incentive, deferred
compensation, insurance, pension, retirement, medical, hospital, disability,
welfare or other benefits made available to employees of the Company or such
Subsidiary other than in the ordinary course of business (excluding any
arrangements that do not involve payments by the Company or the Subsidiaries
after the Closing);

(g) acquired (by merger, consolidation, acquisition of stock or assets or
otherwise) any Person or assets comprising a business or made any investment,
either by purchase of stock or other securities or contribution to capital, that
is material to the Company and the Subsidiaries taken as a whole;

(h) made, or agreed to make, any distribution or other disposition of assets
(including cash or cash equivalents) to Aon or any of its Affiliates;

(i) (1) entered into any employment or severance agreement, other than for new
employees in the ordinary course of business, (2) increased the benefits payable
in the aggregate under severance or termination pay plans or policies, other
than as required by Requirements of Law, (3) adopted any new or amended any
bonus, profit sharing, compensation, stock option, pension, retirement, deferred
compensation, employment or other employee benefit plan or policy for the
benefit of any director, officer or employee, other than (A) for new employees
in the ordinary course of business, (B) as required by Requirements of Law,
(C) amendments to bonus, profit sharing, compensation, stock option, pension,
retirement, deferred compensation and employee benefit plans or policies which
are applicable to all or a portion of the Company and the Subsidiaries and which
do not in the aggregate increase amounts otherwise payable under such plans or
policies and (D) any change generally applicable to Aon employees or any change
in the ordinary course consistent with past compensation practices,
(4) increased the compensation or benefits of any director or executive officer,
other than in the ordinary course of business and other than pursuant to
Requirements of Law or Company Employment Agreements or (5) waived or amended
the terms of any non-competition or non-solicitation agreement with any
employee;

(j) made any change in or revoked any tax election or method of accounting for
Tax purposes or entered into or amended any Tax sharing agreement or Tax
indemnity;

(k) made any change in any of the material accounting principles, practices,
methods or policies (including but not limited to any reserving methods,
practices or policies), except as may be required as a result of a change in
Requirements of Law, GAAP or SAP; or

 

17



--------------------------------------------------------------------------------

(l) made any change in their charters or by-laws or issued any capital stock (or
securities exchangeable, convertible or exercisable for capital stock).

Section 5.7 Taxes. Except as set forth in Schedule 5.7: (i) each of the Company
and the Subsidiaries has filed all material Tax Returns required to have been
filed by the Company or such Subsidiary on or before the date hereof; (ii) all
Taxes shown to be due on the Tax Returns referred to in clause (i) have been
timely paid; (iii) neither the Company nor any of the Subsidiaries has waived in
writing any statute of limitations in respect of Taxes of the Company or such
Subsidiary which waiver is currently in effect; (iv) neither the Internal
Revenue Service nor any other Tax authority is now asserting, or, to the
Knowledge of Aon, threatening to assert any issues in connection with the
examination of the Tax Returns referred to in clause (i); (v) all deficiencies
asserted or assessments made as a result of any examination of the Tax Returns
referred to in clause (i) by a taxing authority have been paid in full;
(vi) there are no liens for Taxes upon the assets of the Company or any of the
Subsidiaries except liens constituting Permitted Encumbrances; (vii) all Tax
sharing arrangements and Tax indemnity arrangements relating to the Company
(other than this Agreement) will terminate on or prior to the Closing Date and
neither the Company nor any of the Subsidiaries will have any liability
thereunder on or after the Closing Date; (viii) all material Taxes which the
Company or any Subsidiary is required by law to withhold or to collect for
payment have been duly withheld and collected and have been paid to the
appropriate governmental authority or have been accrued, reserved against and
entered on the books of the Company or such Subsidiary; (ix) neither the Company
nor any Subsidiary will, as a result of this Agreement, make or become obligated
to make any “parachute payment” as defined in Section 280G of the Code;
(x) Buyer will not be required to deduct or withhold any consideration or amount
paid to Aon pursuant to Section 1445(a) of the Code in connection with this
Agreement; (xi) the Company and the Subsidiaries have filed Tax Returns in each
jurisdiction in which they are required to file a Tax Return and no claim has
been asserted by any taxing authority that the Company or any of the
Subsidiaries should have filed a Tax Return in any jurisdiction where the
Company and the Subsidiaries have not filed a Tax Return; (xii) neither the
Company nor any of the Subsidiaries has engaged in or been a party to or was a
material adviser to any “listed transaction” or “reportable transaction” as
defined in the Treasury Regulations Section 1.6011-4 or any corresponding
provision of state, local or foreign tax law; (xiii) each insurance policy
issued or sold before the Closing by the Company or a Subsidiary qualified at
issuance, and at all times since, as a life insurance contract under the Code,
including under Sections 101(f) and 7702 of the Code, if applicable to such
policy; (xiv) the Company and the Subsidiaries have complied in all material
respects with all relevant requirements of the Code and applicable state Tax
laws relating to the insurance policies and contracts it issued or sold,
including reporting and disclosure requirements; (xv) each life insurance policy
which is a modified endowment contract under Section 7702A of the Code (a “MEC”)
has been marketed as such at all relevant times or the policyholders otherwise
have been notified of such MEC status; and (xvi) each of the Company and the
domestic Subsidiaries is and will be on the Closing Date a member of the selling
consolidated group (within the meaning of Section 338(h) of the Code) of which
Aon is the common parent. Notwithstanding anything to the contrary in this
Agreement, nothing in this Section 5.7 shall cause Aon to be liable for any
Taxes for which Aon is not expressly liable pursuant to Section 8.1.

 

18



--------------------------------------------------------------------------------

Section 5.8 Governmental Permits. Except as set forth in Schedule 5.8, the
Company and the Subsidiaries own, hold or possess all licenses, franchises,
permits, privileges, immunities, approvals and other authorizations from an
Administrative Authority that are necessary to entitle them to own or lease,
operate and use their assets and to carry on and conduct their business
substantially as conducted immediately prior to the date of this Agreement
(herein collectively called “Governmental Permits”), except for such
Governmental Permits as to which the failure to so own, hold or possess would
not reasonably be expected to have a Material Adverse Effect. The Company and
the Subsidiaries have complied in all material respects with all terms and
conditions of the Governmental Permits. To the Knowledge of Aon, there are no
pending or threatened suits, proceedings or investigations with respect to the
revocation, cancellation, suspension or non-renewal of any Governmental Permit.

Section 5.9 Real Property. Schedule 5.9 contains a list of: (i) each parcel of
real property owned by the Company or a Subsidiary (the “Owned Real Property”);
(ii) each option held by the Company or a Subsidiary to acquire any real
property; and (iii) each lease or similar agreement under which the Company or
any of the Subsidiaries is lessee of, or holds or operates, any real property
owned by any third Person in excess of 4,000 square feet (the “Leased Real
Property”). The Company or a Subsidiary, as applicable, owns fee simple title to
the Owned Real Property, subject only to the Owned Real Property Permitted
Exceptions. With respect to each parcel of Owned Real Property, since January 1,
2005, the Company or Subsidiary, as the case may be, that owns such Owned Real
Property has not received any written notice with respect to: (1) any claimed or
actual violation, in any material respect, of any zoning, subdivision, building
or health law, ordinance or rule that has not heretofore been corrected or
dismissed; (2) any claim, advice or acknowledgment that such parcel of Owned
Real Property is intended to be acquired by condemnation, eminent domain or
similar process; or (3) any claim or attempt to take or retake such parcel of
Owned Real Property pursuant to quiet title action, action for rescission or
reversion or similar action whereby any Person is seeking ownership of such
parcel of Owned Real Property.

Section 5.10 Personal Property Leases. Schedule 5.10 contains, as of the date of
this Agreement, a list of each lease or other agreement or right under which the
Company or any of the Subsidiaries is lessee of, or holds or operates, any
machinery, equipment, vehicle or other tangible personal property owned by a
third Person, except those which are terminable by the Company or such
Subsidiary without penalty on 90 days’ or less notice or which provide for
annual rental payments of less than $250,000.

Section 5.11 Intellectual Property and Computer Hardware. (a) Schedule 5.11(a)
contains a list of all Copyrights, Patent Rights and Trademarks owned by or
licensed (and, if licensed, from whom if identification of the licensor is
readily ascertainable from existing listings of licensed Copyrights, Patent
Rights and Trademarks) to the Company or the Subsidiaries which are material to
the conduct of their business, as currently conducted.

(b) Schedule 5.11(b) contains a list of all Software owned by or licensed (and,
if licensed, from whom if identification of the licensor is readily
ascertainable from existing listings of Software licenses) to the Company or the
Subsidiaries which is material to the conduct of their business, as currently
conducted.

 

19



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5.11(c), to the Knowledge of Aon, the
Company and the Subsidiaries either: (i) own the entire right, title and
interest in and to the Copyrights, Patent Rights, Trademarks and Software listed
in Schedules 5.11(a) and 5.11(b), free and clear of all Encumbrances; or
(ii) have a valid contractual right or license to use the same in the conduct of
their business for an annual license fee that does not exceed $175,000.

(d) Except as set forth in Schedule 5.11(d), to the Knowledge of Aon: (i) all
registrations for Copyrights, Patent Rights and Trademarks identified in
Schedule 5.11(a) are valid and in force, and all applications to register any
unregistered Copyrights, Patent Rights and Trademarks so identified are pending
and in good standing, all without challenge of any kind; (ii) the Copyrights,
Patent Rights and Trademarks (other than with respect to pending applications)
owned by the Company and the Subsidiaries are valid and in force; and (iii) the
Company and the Subsidiaries have the right to bring actions for infringement or
unauthorized use of the Copyrights, Patent Rights, Trademarks and Software owned
by the Company and the Subsidiaries.

(e) Except as set forth in Schedule 5.11(e), (i) to the Knowledge of Aon, no
infringement by the Company or any of the Subsidiaries of any Copyrights, Patent
Rights and Trademarks of any other Person has occurred or resulted in any way
from the conduct of their business between January 1, 2005 and the date hereof
and (ii) no written notice of a claim of any infringement of any Intellectual
Property of any other Person has been received by the Company or the
Subsidiaries in respect of the conduct of their business between January 1, 2005
and the date hereof.

(f) Except as set forth in Schedule 5.11(f), as of the date hereof, no
proceedings are pending or, to the Knowledge of Aon, threatened against the
Company or the Subsidiaries which challenge the validity or ownership of any
Copyright, Patent Right, or Trademark described in Schedule 5.11(a).

(g) Subsequent to the Closing and except as otherwise permitted hereunder or as
provided under a Buyer Ancillary Agreement or Seller Ancillary Agreement or as
otherwise may be contained in backup media maintained in the ordinary course of
business, neither Aon nor its Affiliates will have access to computer or other
electronic data primarily relating to the businesses conducted by the Company
and the Subsidiaries.

(h) All Computer Hardware owned or operated by the Company and the Subsidiaries
is, in the aggregate, in good working order and condition. The Company and the
Subsidiaries maintain Computer Hardware back-up and recovery capabilities
reasonably designed to ensure that a system problem does not impact customer
facing capabilities or revenue streams. The Company and the Subsidiaries
maintain reasonable Computer Hardware and network security controls intended to
safeguard each component of the Computer Hardware against the risk of business
disruption arising from virus attacks, unauthorized activities of any employee
or contractor, hackers or any other Person.

Section 5.12 Title to Tangible Property. Except for assets disposed of in the
ordinary course of business, the Company and the Subsidiaries have good and
marketable title to each item of equipment and other tangible personal property
reflected on the Balance Sheet as owned by the Company and the Subsidiaries,
free and clear of all Encumbrances, except for Permitted Encumbrances.

 

20



--------------------------------------------------------------------------------

Section 5.13 No Violation, Litigation or Regulatory Action. Except as set forth
in Schedule 5.13:

(a) the Company and the Subsidiaries have complied with all applicable
Requirements of Law and Court Orders, other than those instances of
noncompliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;

(b) as of the date hereof, (i) there are no actions, suits, proceedings or
investigations pending or, to the Knowledge of Aon, threatened against the
Company or any of the Subsidiaries which, individually or in the aggregate, are
reasonably expected to have a Material Adverse Effect and (ii) without limiting
the generality of the foregoing, neither the Company nor any Subsidiary has
received any notice from any Administrative Authority since January 1, 2006
alleging any violation of any Requirements of Law or Court Orders which would
reasonably be expected to have a Material Adverse Effect;

(c) as of the date hereof, there is no action, suit, proceeding or investigation
pending or, to the Knowledge of Aon, threatened that questions the legality of
the transactions contemplated by this Agreement or any of the Seller Ancillary
Agreements;

(d) the Company and the Subsidiaries have collected, maintained, processed,
transmitted and used data, at all times, in all material respects in accordance
with the applicable Requirements of Law, including those affecting or relating
to privacy and data protection, and the privacy rights of individuals to which
the data pertain; and

(e) neither the Company nor any of the Subsidiaries is subject to any
outstanding judgment, award, order, injunction or decree or is a party to any
written agreement, consent agreement or memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is subject to any
order or directive by, or is a recipient of any supervisory letter from or has
adopted any resolutions at the request of, any Administrative Authority that
restricts in any material respect the conduct of its business as currently
conducted (each, a “Regulatory Agreement”), nor has the Company or any of its
Subsidiaries been advised in writing or, to the Knowledge of Aon, verbally since
January 1, 2006 by any Administrative Authority that it is considering issuing
or requesting any such Regulatory Agreement.

None of the representations and warranties contained in Sections 5.13(a) or
5.13(b) shall be deemed to relate to Tax matters (which are governed by
Section 5.7), ERISA and employee benefits matters (which are governed by
Section 5.16) or Environmental Matters (which are governed by Section 5.17).

Section 5.14 Contracts. Except as set forth in Schedule 5.14 or any other
Schedule hereto, as of the date of this Agreement, neither the Company nor any
of the Subsidiaries is a party to or bound by:

(a) any contract for the purchase by the Company or such Subsidiary of supplies
or equipment or services which the Company or such Subsidiary reasonably
anticipates will involve the annual payment of more than $500,000 or $2,000,000
in the aggregate after the date hereof;

 

21



--------------------------------------------------------------------------------

(b) any contract for the sale by the Company or such Subsidiary of any services
or products of their business which involved gross written premium and fees in
fiscal 2006 of, or which is reasonably anticipated to involve in the year ending
December 31, 2007, more than $2,000,000;

(c) any loan agreements, promissory notes, indentures, bonds, security
agreements, guarantees or obligations for borrowed money or other instruments
involving indebtedness (excluding intercompany (i.e., solely between one or more
of the Company or any Subsidiary) indebtedness and non-trade accounts);

(d) any partnership, joint venture or other similar agreement or arrangement
with any entity other than the Company or one of the Subsidiaries;

(e) any agreement containing any covenant or provision prohibiting the Company
or such Subsidiary from engaging in any line or type of business, in each case
excluding agreements that would not bind the Companies or the Subsidiaries
following the Closing;

(f) any reinsurance, retrocessional or similar agreement;

(g) any agreement with Aon or any Affiliate of Aon (other than the Company or a
Subsidiary) that (i) contains obligations that extend beyond the Closing and
(ii) is not terminable by Buyer or its Affiliates after the Closing upon not
greater than 30 days’ notice and without payment or penalty;

(h) any agreement for the employment of any individual (excluding agents) on a
full-time, part-time, consulting, or other basis providing annual compensation
in excess of $175,000 or providing severance benefits;

(i) any agreement under which any of the Company or a Subsidiary has advanced or
loaned any amount to any of its directors, officers, and employees outside the
ordinary course of business;

(j) any agreement providing for (A) the acquisition of any interest in another
entity (whether by purchase of assets, purchase of stock, merger, consolidation,
recapitalization, share exchange or otherwise) or (B) the sale or other
divestiture of any part of the business of the Company or a Subsidiary (whether
by sale of assets, sale of stock, merger, consolidation, recapitalization, share
exchange or otherwise), other than, in the case of clause (A) or (B), this
Agreement and agreements relating to the acquisition or disposition of
investment assets in the ordinary course;

 

22



--------------------------------------------------------------------------------

(k) any agreement relating to the maintenance and/or development of and/or
consulting services with respect to Software that involves the payment of
$175,000 or more in any calendar year (commencing with 2008); or

(l) any agreement relating to maintenance with respect to the Computer Hardware
that involves the payment of $175,000 or more in any calendar year (commencing
with 2008).

Section 5.15 Status of Contracts. Except as set forth in Schedule 5.15 or in any
other Schedule hereto, (i) each of the leases, contracts, licenses and other
agreements listed in Schedules 5.9, 5.10, 5.11(c), 5.14 and 5.18 (collectively,
the “Business Agreements”) is in full force and effect and is a legal, valid and
binding contract or agreement of the Company or the Subsidiary party thereto,
and, to the Knowledge of Aon, the other parties thereto, (ii) there is no
material default or breach by the Company or the Subsidiary party thereto, or,
to the Knowledge of Aon, any other party, in the timely performance of any
obligation to be performed or paid thereunder or any other material provision
thereof, and (iii) to the Knowledge of Aon, no event has occurred which with
notice or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration thereunder, except in each case where
such failures to be legal, valid and binding and in full force and effect and
defaults and breaches would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
5.15(b), no consent is required from any Person under any Business Agreements in
order to consummate the transactions contemplated by this Agreement. Except as
set forth in Schedule 5.15(c), no Business Agreement contains any provision that
would allow the other party or parties thereto to terminate such Business
Agreement or change any of the terms thereof as a result of the transactions
contemplated hereby. Aon has made available to Buyer a true and correct copy of
each Business Agreement.

Section 5.16 ERISA. (a) Welfare Plans and Pension Plans. Each Welfare Plan and
Pension Plan in which employees of the Company or a Subsidiary located in the
U.S. participate is listed in Schedule 5.16 (a) (each, a “Company Plan”), and
Aon has made available to Buyer either a true and correct copy of each such plan
or a summary plan description used in connection with such plan. With respect to
each Welfare Plan and Pension Plan in which employees of the Company or a
Subsidiary participate, (i) such plan has been maintained and operated in
material compliance with the applicable requirements of the Code, ERISA, the
regulations issued thereunder and any other Requirements of Law and (ii) as of
the date hereof, no litigation or asserted claims against the Company exist with
respect to any such plan (other than claims for benefits in the normal course of
business) which would reasonably be expected to result in a material liability
to the Company or any Subsidiary. The Company and the Subsidiaries do not have,
and have never had, any obligation to contribute to any Multiemployer Plan or
union-sponsored welfare fund with respect to its employees located in the U.S.
None of the Company, the Subsidiaries or any of their ERISA Affiliates has
incurred or would reasonably be expected to incur any material liability under
or pursuant to Title IV of ERISA with respect to its employees located in the
U.S. Each Company Plan and each Company Employment Agreement that is subject to
Section 409A of the Code has been operated in compliance, in all material
respects, with Section 409A of the Code.

 

23



--------------------------------------------------------------------------------

(b) Other Material Employee Benefits. Any material employee benefits for
employees located in the United States (other than those provided through the
Welfare Plans and Pension Plans listed in Schedule 5.16(a)) which are in effect
on the Closing Date and as to which the Company or a Subsidiary has or may have
in the future any liability (other than regular wages or salary), such as any
bonus, incentive or annual profit sharing programs, any fringe benefits
described in Section 132 of the Code, any educational assistance plans under
Section 127 of the Code and any dependent care assistance plans under
Section 129 of the Code, are listed in Schedule 5.16(b), and any written
description of any such employee benefit has been made available to Buyer by
Aon. Each such plan or program (i) has been maintained and operated in material
compliance with the applicable requirements of the Code, ERISA, the regulations
issued thereunder and any other Requirements of Law and (ii) as of the date
hereof, no litigation or asserted claims against the Company exist with respect
to any such plan or program (other than claims for benefits in the normal course
of business) which would reasonably be expected to result in a material
liability to the Company or any Subsidiary. Schedule 5.16(b) identifies each
such material employee benefit that is sponsored or maintained by the Company or
a Subsidiary for employees in the United States.

(c) International Employee Benefit Plans. Each Welfare Plan providing
post-retirement medical benefits in which employees of the Company employed at
locations outside of the United States participate, each funded Pension Plan in
which employees of the Company employed at locations outside of the United
States participate and each other material Pension Plan (excluding Pension Plans
mandated by Requirements of Law) in which employees of the Company employed at
locations outside of the United States participate is listed in Schedule 5.16(c)
(each, an “International Benefit Plan”), and Aon has made available to Buyer a
true and correct copy of each such plan. Each International Benefit Plan (i) has
been maintained and operated in material compliance with the applicable
Requirements of Law and (ii) as of the date hereof, no litigation or asserted
claims against the Company exist with respect to any such International Benefit
Plan (other than claims for benefits in the normal course of business) which
would reasonably be expected to result in a material liability to the Company or
any Subsidiary.

Section 5.17 Environmental Matters. Except as set forth in Schedule 5.17,

(a) the Company and the Subsidiaries are in compliance in all material respects
with applicable Environmental Laws;

(b) neither the Company nor any of the Subsidiaries is subject to any judicial
or administrative proceedings, orders, judgments, decrees or settlements
alleging or addressing a violation of or liability under any Environmental Law,
which proceedings, orders, judgments, decrees or settlements would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

(c) since January 1, 2004, neither the Company nor any of the Subsidiaries has
received any written notice or claim to the effect that it is in violation of
any applicable Environmental Law or is or may be liable to any Person (including
any Administrative Authority) as a result of the Release of a Hazardous
Material, in either case which notice or claim would reasonably be expected to
have a Material Adverse Effect;

 

24



--------------------------------------------------------------------------------

(d) Aon has made available to Buyer copies of all environmental reports,
studies, assessments and sampling data (other than routine environmental data or
correspondence generated on a day-to-day basis) in its possession prepared since
January 1, 2005 and relating to the Owned Real Property or Leased Real Property;
and

(e) neither the Company nor any Subsidiary has Released any Hazardous Materials
on any Owned Real Property or Leased Real Property that, to the Knowledge of
Aon, is subject to environmental investigation or remediation or is reasonably
likely to result in a claim against any of the Company or any of the
Subsidiaries, which Release would reasonably be expected to have a Material
Adverse Effect.

The representations and warranties set forth in this Section 5.17 are Aon’s sole
and exclusive representations regarding Environmental Matters.

Section 5.18 Employee Relations and Agreements. (a) Schedule 5.18 contains a
true and complete listing of each employee of the Company and the Subsidiaries
whose base compensation exceeded $175,000 during the twelve months ended
December 31, 2006, along with their base compensation during such period. Since
the Balance Sheet Date, except as disclosed on Schedule 5.18 or as has occurred
in the ordinary course of business and consistent as to timing and amount with
past practices, neither the Company nor any Subsidiary has: (i) materially
increased the cash compensation payable or to become payable to or for the
benefit of any of its employees; (ii) provided any of its employees with
materially increased security or tenure of employment; (iii) materially
increased the amount payable to any of its employees upon the termination of
such persons’ employment; or (iv) materially increased, augmented or improved
benefits granted to or for the benefit of its employees under any bonus, profit
sharing, pension, retirement, deferred compensation, insurance or other direct
or indirect benefit plan or arrangement.

(b) Except as set forth in Schedule 5.18, neither the Company nor any of the
Subsidiaries is a party to any labor contract or collective bargaining
agreement.

(c) Except as set forth in Schedule 5.18, no union or similar organization
represents employees of the Company or the Subsidiaries and, to the Knowledge of
Aon, as of the date hereof, no such organization is attempting to organize such
employees.

(d) Except as set forth in Schedule 5.18, the consummation of the transactions
contemplated by this Agreement will not, either alone or in combination with any
other event, (i) entitle any director, officer or employee of any of the Company
or a Subsidiary to severance pay, unemployment compensation or any other
payment, except as expressly provided in this Agreement or (ii) accelerate the
time of payment or vesting, or increase the amount of any compensation or
benefits due any director, officer or employee of any of the Company or a
Subsidiary (excluding, in the case of clause (i) or (ii), any agreements or
arrangements that do not involve payments or obligations by the Company or the
Subsidiaries).

(e) Schedule 5.18 sets forth all individual employment, termination, retention,
severance or other similar contracts or agreements with any current or former
employee of the Company under which the Company or the Subsidiaries will have
obligations following the Closing (each a “Company Employment Agreement”).

 

25



--------------------------------------------------------------------------------

Section 5.19 No Undisclosed Liabilities. Except for (i) liabilities and
obligations set forth in Schedule 5.19 or reflected on the Balance Sheet, the
Financial Statements or the Statutory Statements, (ii) liabilities and
obligations incurred since the Balance Sheet Date in the ordinary course of
business consistent with past practice of the Company and the Subsidiaries
(including policyholder benefits or other insurance policy liabilities),
(iii) liabilities and obligations not required by GAAP or SAP to be reflected in
the Balance Sheet, the Financial Statements or the Statutory Statements and
(iv) liabilities and obligations which would not reasonably be expected to have
a Material Adverse Effect, as of the date hereof neither the Company nor any of
the Subsidiaries had any liability, whether contingent, accrued or otherwise,
required by GAAP or SAP, as applicable and as in effect on the date hereof, to
be reflected on a balance sheet.

Section 5.20 Sufficiency of Assets. Except as set forth in Schedule 5.20, to the
Knowledge of Aon, the assets and properties of the Company and the Subsidiaries
constitute all of the assets and properties reasonably necessary to operate the
business of the Company and the Subsidiaries as heretofore conducted by the
Company and the Subsidiaries, other than (i) assets that, individually and in
the aggregate, are not material to such business and (ii) assets and properties
being provided pursuant to the Aon Transition Services Agreement. Nothing in
this Section 5.20 constitutes a representation or warranty with respect to title
or the condition of any assets or properties (whether real or personal, tangible
or intangible, owned, leased or held under license), any and all representations
or warranties with respect to which are set forth in other sections of this
Article V.

Section 5.21 Insurance. Aon currently maintains policies covering the Company
and the Subsidiaries in respect of fire and extended coverage and casualty,
liability and other forms of insurance in such amounts and against such risks
and losses, and including such levels of self-insured retention, as are in its
judgment prudent and shall use reasonable efforts to keep such insurance or
comparable insurance in full force and effect through the Closing Date.

Section 5.22 Regulatory Filings. (a) Aon has heretofore made available for
inspection by Buyer (i) each annual or quarterly statement filed with or
submitted to any insurance regulatory authorities by any of the Underwriting
Companies required to make such filings since December 31, 2005 (collectively,
the “Statutory Statements”) and (ii) any material reports of examination of any
of the Underwriting Companies required to make such a report, issued by any
insurance regulatory authority, in any case, since December 31, 2005. Each of
the Underwriting Companies has filed or submitted on a timely basis all
Statutory Statements required to be filed with or submitted to the applicable
Administrative Authorities in its respective state of domicile and of any state
where it is licensed or from which it has received a Governmental Permit. The
Statutory Statements present fairly in accordance with SAP, in all material
respects, the financial conditions and results of operations of the Underwriting
Companies as of and for the periods therein specified (except as may be
indicated therein or in the notes, exhibits or schedules thereto). No material
deficiencies have been asserted in writing by any Administrative Authority with
respect to any Statutory Statement which has not been cured, waived or otherwise
resolved to the material satisfaction of such Administrative Authority.

 

26



--------------------------------------------------------------------------------

(b) The reserves and other liability amounts established or reflected on each
Statutory Statement, including reserve and other liability amounts in respect of
insurance policies (i) were determined in accordance with U.S. generally
accepted actuarial standards applied on a consistent basis for the periods
presented and based on reasonable actuarial assumptions and (ii) are in
compliance in all material respects with the requirements of applicable
Requirements of Law.

(c) To the Knowledge of Aon, the Company and the Subsidiaries maintain internal
accounting controls which provide reasonable assurance that (i) transactions are
executed with management’s authorization, (ii) transactions are recorded as
necessary to permit preparation of the financial and statutory statements of the
Company and the Subsidiaries and to maintain accountability for the Company’s
and the Subsidiaries’ consolidated assets, (iii) access to the Company’s and the
Subsidiaries’ assets is permitted only in accordance with management’s
authorization and (iv) the reporting of the Company’s and the Subsidiaries’
assets is compared with existing assets at regular intervals.

Section 5.23 Insurance Contracts. (a) Except as set forth in Schedule 5.23, all
insurance policy forms issued by the Underwriting Companies (“Insurance
Contracts”) are, to the extent required by Requirements of Law, on forms
approved by all applicable Administrative Authorities or filed with and not
objected to by such Administrative Authorities within the period provided by
Requirements of Law for objection, subject to such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as indicated in Schedule 5.23, all such forms comply in
all material respects with Requirements of Law. All premium rates of the
Underwriting Companies (including rates with respect to Insurance Contracts)
that are required to be filed with or approved by any insurance regulatory
authorities have been so filed or approved and the premiums charged conform
thereto, and such premiums comply with all applicable anti-discrimination laws,
federal or state, and all applicable insurance laws, except for any failure to
be so filed or approved or to so comply would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

(b) Except as set forth in Schedule 5.23 or except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Underwriting Companies have marketed, sold and
issued the Insurance Contracts in compliance with all Requirements of Law
relating to (i) suitability of sales and replacement of policies, (ii) the
disclosure of the nature of insurance products as policies of insurance,
(iii) the use of unfair methods of competition and deceptive acts or practices
relating to the advertising, sales and marketing of insurance, annuities or
guaranteed investment contracts, (iv) all applicable disclosure, filing and
other requirements with respect to any variation in premiums or other charges
resulting from the time at which such premiums or charges are paid and (v) all
applicable requirements regulating the underwriting, rating, non-renewal,
cancellation or replacement of insurance policies.

 

27



--------------------------------------------------------------------------------

Section 5.24 Reinsurance Agreements. Schedule 5.24 sets forth a complete and
accurate list of all reinsurance agreements to which each of the Underwriting
Companies is a party (collectively, the “Reinsurance Agreements”), copies of
which have been made available to Buyer. No Underwriting Company is in default
as to any provision of any such Reinsurance Agreement except for defaults which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 5.24, each Underwriting
Company was entitled to take credit in its most recent Statutory Statement in
accordance with SAP for that portion of any such Reinsurance Agreement as to
which credit was taken in such statements. The transactions contemplated by this
Agreement shall not affect the obligations (if any) of the other parties to the
Reinsurance Agreements to make payments to the Underwriting Company party
thereto.

Section 5.25 Producers. Except as set forth in Schedule 5.25, since January 1,
2005, to the Knowledge of Aon, each Person performing the duties of insurance
producer, agency, agent, managing general agent, wholesaler, broker or solicitor
for the Underwriting Companies (collectively, “Producers”) was duly licensed and
appointed as an insurance producer, managing general agent, broker or solicitor,
as applicable (for the type of business written, sold, or produced by such
Producer at the time such Producer wrote, sold, or produced business or
performed such other act for or on behalf of the Underwriting Companies that may
require a producer’s, solicitor’s, broker’s or other insurance license), as may
be required by any Requirements of Law, in each case, with such exceptions as
would not, individually or in the aggregate, reasonably be likely to have a
Material Adverse Effect.

Section 5.26 Guaranty Fund Assessments. The Underwriting Companies have
(a) timely paid all guaranty association assessments that are due, or claimed or
asserted by any state guaranty association or by any insurance regulatory
authority to be due and (b) provided for all such assessments in the Statutory
Statements to the extent necessary to be in conformity with SAP.

Section 5.27 Insurance Permits. Each of the Underwriting Companies has all
insurance licenses the use and exercise of which are necessary for the conduct
of their respective insurance businesses as now conducted, other than such
insurance licenses the absence of which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
business of each of the Underwriting Companies is being conducted in compliance,
in all material respects, with all such insurance licenses. All such insurance
licenses are in full force and effect, and there is no proceeding or
investigation pending or, to the Knowledge of Aon, threatened with respect to
the cancellation, suspension or non-renewal of such insurance licenses which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.28 Rating Agencies. Between January 1, 2006 and the date of this
Agreement, no rating agency has imposed conditions (financial or otherwise) on
retaining any currently held financial strength or claims-paying ability rating
assigned to any Underwriting Company which is rated as of the date of this
Agreement or indicated in writing that it is considering the downgrade of any
rating assigned to any such Underwriting Company (other than any surveillance or
review arising out of the transactions contemplated by this Agreement or the
Sterling Agreement). Each such Underwriting Company has as of the date of this

 

28



--------------------------------------------------------------------------------

Agreement the A.M. Best Company Inc., Standard & Poor’s Rating Service, a
division of McGraw Hill Companies, Inc. (“Standard & Poor’s”), and/or Moody’s
Investors Service, Inc. respective rating set forth in Schedule 5.28.

Section 5.29 Reserves. Since January 1, 2005, no applicable department of
insurance has alleged in writing that the reserves carried on the Statutory
Statements by any of the Underwriting Companies for future insurance policy
benefits, losses and claims (including claims litigation) are not in compliance
with applicable statutory requirements.

Section 5.30 Financial and Market-Conduct Examinations. Aon has made available
to Buyer true, correct and complete copies of the reports (or the most recent
drafts thereof, to the extent any final reports are not available) reflecting
the results of any financial examinations or market-conduct examinations of any
of the Underwriting Companies conducted by any Administrative Authority since
January 1, 2005.

Section 5.31 Portfolio Investments. All admitted assets included in the
investment portfolios of each of the Underwriting Companies as of the date of
this Agreement comply in all material respects with the applicable insurance
laws and regulations of the state of domicile to which such Underwriting Company
is subject relating thereto. Except as set forth in Schedule 5.31, as of
December 31, 2006, none of the investments included in the investment portfolios
of the Underwriting Companies is in default in the payment of principal or
interest or dividends. Except as set forth in Schedule 5.31, neither the Company
nor any Subsidiary is a party to any derivative transaction which, pursuant to
its terms and without any additional investment decision on the part of the
Company or any Subsidiary, could result in an additional payment by the Company
or a Subsidiary.

Section 5.32 No Brokers. Except for the services of Aon Capital Markets, LLC,
Merrill Lynch & Co., Inc. and Credit Suisse Securities (USA) LLC, none of the
Company, any Subsidiary or any Person acting on their behalf has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated by this Agreement. Aon is solely
responsible for any payment, fee or commission that may be due to Aon Capital
Markets, LLC, Merrill Lynch & Co., Inc. and Credit Suisse Securities (USA) LLC
in connection with the transactions contemplated hereby.

Section 5.33 Sterling Agreement. The Sterling Agreement contains no obligations
or otherwise gives rise to any liability (whether contingent or otherwise) of
the Company or its Subsidiaries.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Aon to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby represents and warrants to Aon as
follows:

Section 6.1 Organization of Buyer. Buyer has been duly incorporated and is
validly existing and in good standing as an exempted company under the laws of
the Cayman Islands.

 

29



--------------------------------------------------------------------------------

Section 6.2 Authority of Buyer; Conflicts. (a) Buyer has the corporate power and
authority to execute, deliver and perform this Agreement and each of the Buyer
Ancillary Agreements. The execution, delivery and performance of this Agreement
and the Buyer Ancillary Agreements by Buyer have been duly authorized and
approved by Buyer’s board of directors and do not require any further
authorization or consent of Buyer or its shareholders. This Agreement has been
duly authorized, executed and delivered by Buyer and (assuming the valid
authorization, execution and delivery of this Agreement by Aon) is the legal,
valid and binding agreement of Buyer enforceable in accordance with its terms,
and each of the Buyer Ancillary Agreements has been duly authorized by Buyer and
upon execution and delivery by Buyer will be (assuming the valid authorization,
execution and delivery by the other party or parties thereto) a legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, in each
case subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting creditors’ rights and to
general equity principles.

(b) Neither the execution and delivery by Buyer of this Agreement or any of the
Buyer Ancillary Agreements or the consummation by Buyer of any of the
transactions contemplated hereby or thereby nor compliance by Buyer with or
fulfillment by Buyer of the terms, conditions and provisions hereof or thereof
will:

(i) result in a violation or breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (1) the
Memorandum of Association or Articles of Association of Buyer, (2) any note,
instrument, mortgage, lease, franchise or financial obligation to which Buyer is
a party or any of its properties is subject or by which Buyer is bound, (3) any
Court Order to which Buyer is a party or by which it is bound or (4) assuming
that all necessary consents, approvals, authorizations and other actions
described in Section 6.2(b)(ii) have been obtained, all filings and
notifications described in Section 6.2(b)(ii) have been made and any applicable
waiting period has expired or been terminated, any Requirements of Law affecting
Buyer, other than, in the case of clauses (2), (3) and (4) above, any such
violations, breaches, defaults, rights or loss of rights (A) which are based on
any facts or circumstances relating to Aon, the Company or the Subsidiaries or
(B) that would not materially impair the ability of Buyer to perform its
obligations hereunder or prevent the consummation of any of the transactions
contemplated hereby, or

(ii) require the approval, consent, authorization or act of, or the making by
Buyer of any declaration, filing or registration with, any Administrative
Authority, except for (1) in connection, or in compliance, with the provisions
of the HSR Act or similar competition Requirements of Law in foreign
jurisdictions, (2) acquisition of control statement filings and preacquisition
statements required under applicable state insurance holding company system laws
and regulations and any other insurance regulatory approvals, consents, filings
or notices required by any applicable insurance Requirements of Law, (3) such
filings as may be required in connection with the Taxes described in
Section 8.1(a)(v) and (4) such approvals, consents, authorizations,
declarations, filings or registrations the failure of which to be obtained or
made would not materially impair the ability of Buyer to perform its obligations
hereunder or prevent the consummation of any of the transactions contemplated
hereby.

 

30



--------------------------------------------------------------------------------

Section 6.3 No Violation, Litigation or Regulatory Action.

(a) Buyer has complied with all applicable Requirements of Law and Court Orders,
other than those instances of noncompliance which would not reasonably be
expected to materially impair the ability of Buyer to perform its obligations
hereunder or prevent the consummation of any of the transactions contemplated
hereby;

(b) as of the date hereof, there is no action, suit, proceeding or investigation
pending or, to the knowledge of Buyer, threatened against Buyer or its
subsidiaries which are reasonably expected to materially impair the ability of
Buyer to perform its obligations hereunder or prevent the consummation of any of
the transactions contemplated hereby; and

(c) as of the date hereof, there is no action, suit, proceeding or investigation
pending or, to the knowledge of Buyer, threatened that questions the legality of
the transactions contemplated by this Agreement or any of the Buyer Ancillary
Agreements.

Section 6.4 Investment Intent; Information. (a) Buyer is acquiring the Shares as
an investment for its own account and not with a view to the distribution
thereof. Buyer shall not sell, transfer, assign, pledge or hypothecate any of
the Shares in the absence of registration under, or pursuant to an applicable
exemption from, federal and applicable state securities laws.

(b) Buyer acknowledges that it has been furnished with such documents, materials
and information as Buyer deems necessary or appropriate for evaluating the
purchase of the Shares. Buyer confirms that it has made such further
investigation of the Company and the Subsidiaries as was deemed appropriate to
evaluate the merits and risks of this purchase. Buyer further acknowledges that
it has had the opportunity to ask questions of, and receive answers from, the
directors and officers of the Company, the Subsidiaries, Aon and Persons acting
on the Company’s, the Subsidiaries’ and Aon’s behalf concerning the terms and
conditions of the purchase of the Shares.

Section 6.5 Financial Ability. Buyer has the financial ability to consummate the
transactions contemplated by this Agreement.

Section 6.6 No Brokers. Except for the services of Goldman, Sachs & Co. and
except for fees payable in connection with any financing transactions in which
Buyer may engage in connection with the transactions contemplated by this
Agreement, neither Buyer nor any Person acting on its behalf has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated by this Agreement. Buyer is
solely responsible for any payment, fee or commission that may be due to
Goldman, Sachs & Co. in connection with the transactions contemplated hereby or
in connection with any such financing.

ARTICLE VII

ACTION PRIOR TO THE CLOSING DATE

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

 

31



--------------------------------------------------------------------------------

Section 7.1 Access to Information. (a) Aon shall and shall cause the Company and
the Subsidiaries to afford to the officers, employees and authorized
representatives of Buyer (including independent public accountants, attorneys
and investment bankers) reasonable access during normal business hours, upon
reasonable advance notice, to the offices, properties, employees and business
and financial records (including computer files, retrieval programs and similar
documentation) of the Company and the Subsidiaries to the extent Buyer shall
reasonably deem necessary in order to be able to operate the Company and the
Subsidiaries after the Closing and shall furnish or cause to be furnished to
Buyer or its authorized representatives such additional information concerning
the Company and the Subsidiaries as shall be reasonably requested; provided,
however, that: (i) Aon, the Company and the Subsidiaries shall not be required
to violate any Requirements of Law, Court Order or obligation of confidentiality
to which Aon, the Company or any Subsidiary is subject or to waive any privilege
which any of them may possess in discharging their obligations pursuant to this
Section 7.1; (ii) Aon, the Company and the Subsidiaries shall not be required to
furnish or otherwise make available to Buyer customer-specific data or
competitively sensitive information; and (iii) Buyer shall not, without the
prior written consent of Aon, contact or communicate with any vendor, customer,
employee, independent contractor or other business partner of the Company and
the Subsidiaries with respect to or in connection with the transactions
contemplated by this Agreement. Buyer agrees that: (A) such investigation shall
be conducted in such a manner as not to interfere unreasonably with the
operations of Aon, the Company and the Subsidiaries; (B) all requests by Buyer
for access or availability pursuant to this Section 7.1 shall be submitted or
directed exclusively to an individual to be designated by Aon; and (C) Aon, the
Company and the Subsidiaries shall not be required to provide any books and
records or reports based thereon that they do not maintain or prepare in the
ordinary course of their business. Notwithstanding the foregoing, the
obligations of Aon pursuant to this Section 7.1 shall be subject to the right of
Aon to determine, in its discretion, the appropriate timing of the disclosure of
information it deems proprietary commercial information or privileged
information. The parties shall act at all times in accordance with the terms and
provisions of the Confidentiality Agreement.

(b) Prior to the Closing Date, Aon shall, and shall cause the Company and the
Subsidiaries to, reasonably cooperate with Buyer with respect to transition
matters, including to: (i) provide reasonable access to the employees of the
Company and the Subsidiaries in respect of transition planning; (ii) designate
certain of their employees to serve as members of a joint Aon/Buyer transition
team and cause such individuals to devote reasonable time to transition matters
(it being agreed that Aon (including the Company and the Subsidiaries) shall not
be required to appoint more than 20 employees to such team); (iii) devote
reasonable office accommodations and related facilities for a continuing
presence of transition team members on the premises of the Company and the
Subsidiaries; (iv) promptly provide the Buyer with copies of all correspondence
or written communication among Aon or any of the Company or any Subsidiary, on
the one hand, and A.M. Best Company Inc., Standard & Poor’s or Moody’s Investors
Service, Inc., on the other, which relates to the business of the Company or any
of the Subsidiaries; and (v) make reasonably available officers of the Company
and the Subsidiaries to assist the Buyer and its investment bankers in
connection with any “due diligence” meetings conducted in connection with any
financing transactions entered into by the Buyer in connection with the
transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

Section 7.2 Notification. Each of Buyer and Aon shall promptly notify the other
of any action, suit or proceeding that shall be instituted or threatened against
such party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement. Each party hereto shall promptly
notify the other of any lawsuit, claim, proceeding or investigation that may be
threatened, brought, asserted or commenced against the Company, any Subsidiary,
Aon or Buyer, as the case may be, that would have been listed in Schedule 5.13
or Schedule 6.3, as the case may be, if such lawsuit, claim, proceeding or
investigation had arisen prior to the date hereof. If a party fails to notify
the other party under this Section 7.2, (i) such non-breaching party shall only
be entitled to seek indemnification for breach of this Section 7.2 if and to the
extent such non-breaching party is otherwise entitled to indemnification
pursuant to Section 11.1(a)(i) or 11.2(a)(i), as the case may be, for breach of
a representation and warranty and the limits (if any) set forth in
Section 11.1(a) or 11.2(a), as the case may be, shall apply to any such
indemnification and (ii) a failure to comply with this Section 7.2 shall not
cause the failure of any condition set forth in Article IX or X to be satisfied
unless the underlying change, event or development would independently result in
the failure of a condition set forth in Article IX or X to be satisfied.

Section 7.3 Consents of Third Parties; Governmental Approvals. (a) Aon and Buyer
will act diligently and reasonably in attempting to secure, before the Closing
Date, the consent, approval or waiver, in form and substance reasonably
satisfactory to the other party, required to be obtained from any party (other
than an Administrative Authority) to consummate the transactions contemplated by
this Agreement; provided, however, that such action shall not include any
requirement of Aon, the Company, any Subsidiary or any of their respective
Affiliates to expend money (other than reasonable fees and expenses of external
advisors), commence or participate in any litigation or offer or grant any
accommodation (financial or otherwise) to any third party. In the event that
Aon, despite acting diligently and reasonably in attempting to secure, before
the Closing Date, the consent set forth on Schedule 7.3(a) (the “Third Party
Consent”) is unable to obtain such Third Party Consent, Aon shall indemnify and
hold harmless each Buyer Group Member from and against any and all Losses and
Expenses incurred by such Buyer Group Member in connection with or arising from
the failure to obtain the Third Party Consent (it being understood that the
failure to obtain such Third Party Consent shall not be subject to the
limitations set forth in Section 11.1(a)).

(b) During the period prior to the Closing Date, Buyer shall act diligently and
reasonably, and Aon, upon the request of Buyer, shall use its reasonable efforts
to cooperate with Buyer, in attempting to secure any consents and approvals of
any Administrative Authority required to be obtained by Buyer in order to permit
the consummation of the transactions contemplated by this Agreement in the most
expeditious manner practicable, including approvals and consents from state
departments of insurance or similar foreign departments (including the U.K.
Financial Services Authority) having or asserting jurisdiction over any of the
Underwriting Companies, or to otherwise satisfy the conditions set forth in
Sections 9.3 and 10.3. In connection therewith, Buyer shall use its reasonable
best efforts to make all such filings no later than 20 business days after the
date hereof. Aon shall, and shall cause the Company and the Subsidiaries to,
furnish to Buyer such necessary information and reasonable assistance as Buyer
may reasonably request in connection with its preparation of necessary filings
or submissions to any Administrative Authority. Prior to filing any materials or
documents with any Administrative Authority, Buyer shall afford Aon a reasonable
opportunity (no less than three (3) business days) to review and comment on such
materials or documents.

 

33



--------------------------------------------------------------------------------

(c) Buyer and Aon shall use their reasonable best efforts to file not more than
20 business days after the date hereof (i) with the Federal Trade Commission and
the Antitrust Division of the Department of Justice the notifications and other
information required to be filed under the HSR Act and (ii) with any other
Administrative Authorities the notifications and other information required to
be filed under other Competition Laws with respect to the transactions
contemplated hereby. Each party warrants that all such filings by it will be, as
of the date filed, true and accurate in all material respects and in material
compliance with the requirements of the HSR Act or such other Competition Laws.
Each of Buyer and Aon agrees to file any additional information requested by
such Administrative Authorities agencies under the HSR Act or such other
Competition Laws, to make available to the other such information as each of
them may reasonably request relative to its business, assets and properties as
may be required of each of them to file such additional information and to take
all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act or such other Competition Laws as
soon as practicable after the date hereof.

(d) Each of Buyer and Aon shall (i) permit the other to review in advance any
proposed communication by such party to any Administrative Authority relating to
the subject matter of this Agreement, (ii) promptly notify the other party of
any communication it or any of its Affiliates receives from any Administrative
Authority relating to such matters and (iii) provide to the other copies of all
correspondence, filings or communications between it (or its advisors) and any
such Administrative Authority relating to this Agreement or any of the matters
described in this Section 7.3(d); provided that such correspondence does not
contain or reveal confidential information of Buyer, the Company, any Subsidiary
or any of their respective Affiliates. Neither Buyer nor Aon shall agree to
participate in any meeting with any Administrative Authority (including via
telephone or conference call) in respect of any filings, investigation or other
inquiry unless it consults with the other in advance (to the extent it has
reasonable notice thereof and the opportunity to so consult) and, to the extent
permitted by such Administrative Authority, gives the other the opportunity to
attend and participate at such meeting.

(e) In furtherance and not in limitation of the foregoing, Buyer shall use its
reasonable best efforts to take any and all steps necessary to avoid or
eliminate impediments or objections, if any, that may be asserted with respect
to the transactions contemplated by this Agreement under any antitrust,
competition or trade regulatory Requirements of Law of any Administrative
Authority so as to enable the parties hereto to close the transactions
contemplated hereby as promptly as practicable, including using its reasonable
best efforts to defend through litigation on the merits any claim asserted in
court by any party in order to avoid entry of, or to have vacated or terminated,
any decree, order or judgment (whether temporary, preliminary or permanent) that
would prevent the consummation of the Closing. Notwithstanding the foregoing, in
no event shall Buyer be obligated to (i) accept any condition or requirement
imposed by an Administrative Authority relating to the acquisition, ownership or
operation of the Company and the Subsidiaries by Buyer which, either alone or
together with all such other conditions or requirements, materially and
adversely affects the benefits, taken as a whole, which Buyer would otherwise
receive from the transactions contemplated by this Agreement had all

 

34



--------------------------------------------------------------------------------

such conditions and requirements not been imposed or (ii) agree to hold separate
or otherwise sell, divest or dispose of (A) any of its assets, properties or
businesses or (B) the assets, properties or businesses to be acquired by it
pursuant to this Agreement if such actions would materially and adversely affect
the benefits, taken as a whole, which Buyer would otherwise receive from the
transactions contemplated by this Agreement.

Section 7.4 Operations Prior to the Closing Date. (a) Except as set forth in
Schedule 7.4, except as contemplated by this Agreement or except with the
written approval of Buyer (which Buyer agrees shall not be unreasonably withheld
or delayed), Aon shall use its reasonable efforts to cause the Company and the
Subsidiaries to operate and carry on their business in the ordinary course and
substantially as operated immediately prior to the date of this Agreement.
Consistent with the foregoing, Aon shall cause the Company and the Subsidiaries
to use their reasonable efforts consistent with good business practice to
preserve the goodwill of the suppliers, contractors, licensors, employees,
customers, distributors and others having business relations with the Company
and the Subsidiaries.

(b) Notwithstanding Section 7.4(a), except as set forth in Schedule 7.4, except
as contemplated by this Agreement or except with the written approval of Buyer
(which Buyer agrees shall not be unreasonably withheld or delayed), Aon shall
not permit the Company and the Subsidiaries to:

(i) make any material change in their business or their operations, except such
changes as may be required to comply with any applicable Requirements of Law;

(ii) make any investments other than in accordance with the investment policies
of the Company and the Subsidiaries as of the date of this Agreement, or make
any material amendments to such investment policies;

(iii) realize gains or losses in investment securities other than in the
ordinary course of business consistent with past practices of the Company and
the Subsidiaries;

(iv) make any capital expenditure or enter into any contract or commitment
therefor, other than in the ordinary course of business, in excess of
$1,000,000;

(v) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) any Person or assets comprising a business or make any investment,
either by purchase of stock or other securities or contribution to capital, that
is material to the Company and the Subsidiaries taken as a whole;

(vi) enter into any contract for the purchase of real property;

(vii) cancel any debts owed to or claims held by them (including the settlement
of any claims or litigation) other than in the ordinary course of business
consistent with past practice or in accordance with Section 7.5;

(viii) sell, lease (as lessor), transfer or otherwise dispose of (other than any
transfers to any of its Affiliates), or mortgage or pledge, or impose or suffer
to be imposed any Encumbrance on, any of their assets, other than in the
ordinary course of business consistent with past practice and other than
Permitted Encumbrances;

 

35



--------------------------------------------------------------------------------

(ix) create, incur or assume, or agree to create, incur or assume, any
indebtedness for borrowed money or enter into, as lessee, any capitalized lease
obligations (as defined in Statement of Financial Accounting Standards No. 13)
other than any indebtedness that is subject to Section 7.5;

(x) except as contemplated by Sections 7.5 and 7.6 below, make, or agree to
make, any distribution or other disposition of assets (including cash or cash
equivalents) to Aon or any of its Affiliates or otherwise declare or pay any
dividend on its capital stock;

(xi) enter into any new agreement or arrangement between the Company or a
Subsidiary, on the one hand, and Aon or any of its Affiliates (other than the
Company and the Subsidiaries), on the other hand;

(xii) enter into any agreement with a third party providing for the
acceleration, payment, performance, consent or other consequence as a result of
a change in control of any of the Company and the Subsidiaries involving any
payment by the Company or the Subsidiaries;

(xiii) (1) enter into any employment or severance agreement, other than for new
employees in the ordinary course of business, (2) increase the benefits payable
in the aggregate under severance or termination pay plans or policies in effect
on the date hereof, other than as required by Law, (3) adopt any new or amend
any existing bonus, profit sharing, compensation, stock option, pension,
retirement, deferred compensation, employment or other employee benefit plan or
policy for the benefit of any director, officer or employee, other than (A) for
new employees in the ordinary course of business, (B) as required by
Requirements of Law, (C) amendments to bonus, profit sharing, compensation,
stock option, pension, retirement, deferred compensation, employment or other
employee benefit plans or policies which are applicable to all or a portion of
the Company and the Subsidiaries and which do not in the aggregate increase
amounts otherwise payable under such plans or policies and (D) any change
generally applicable to Aon employees or any change in the ordinary course
consistent with past compensation practices, (4) increase the compensation or
benefits of any director or executive officer, other than in the ordinary course
of business and other than pursuant to Requirements of Law or Company Employment
Agreement or (5) waive or amend the terms of any noncompetition or
nonsolicitation agreement with any employee;

(xiv) change any of the material accounting principles, practices, methods or
policies (including but not limited to any reserving methods, practices or
policies or the classification or computation of current or deferred tax assets
or liabilities on the Balance Sheet), except as may be required as a result of a
change in Requirements of Law, GAAP or SAP (with Aon providing the Buyer with
prompt, prior written notice of any such change);

(xv) make, change or revoke any Tax election or method of accounting for Tax
purposes or enter into or amend any Tax sharing agreement or Tax indemnity if
such action would increase the amount of Taxes for which Buyer would be liable
pursuant to this Agreement;

 

36



--------------------------------------------------------------------------------

(xvi) make any change in their charters or by-laws or issue any capital stock
(or securities exchangeable, convertible or exercisable for or rights to acquire
capital stock);

(xvii) adopt a plan of complete or partial liquidation or resolutions providing
for the complete or partial liquidation, dissolution, amalgamation,
consolidation, restructuring, recapitalization or other reorganization, other
than any transactions in connection with facilitating the restructuring
contemplated by Section 8.8; or

(xviii) agree in writing or otherwise to take any of the actions described above
in clauses (i) through (xvii) of this Section 7.4.

Section 7.5 Termination of Certain Intercompany Indebtedness. (a) At or prior to
the Closing, Aon shall release, cancel, terminate or otherwise settle in the
most tax-efficient manner all intercompany indebtedness and non-trade accounts
(other than ordinary course trade payables and receivables and federal income
Tax payables) owed by the Company and the Subsidiaries to Aon or any of its
Affiliates (other than the Company and the Subsidiaries) as of the Closing Date,
and Aon shall cause the Company and the Subsidiaries to release, cancel,
terminate or otherwise settle in the most tax-efficient manner all intercompany
indebtedness and non-trade accounts (other than ordinary course trade payables
and receivables) owed by Aon or any of its Affiliates (other than the Company
and the Subsidiaries) to the Company and the Subsidiaries as of the Closing
Date; provided, however, that any intercompany indebtedness and non-trade
accounts involving the Underwriting Companies shall be settled (i) in cash or
(ii) by a dividend of any intercompany note reflecting amounts owing from Aon to
the Company.

(b) Aon shall deliver to Buyer documentation evidencing the release,
cancellation, termination or settlement of the intercompany indebtedness and
non-trade accounts referred to in Section 7.5(a) and the termination of the
agreements between Aon or any of its Affiliates (other than the Company or a
Subsidiary), on the one hand, and any of the Company or a Subsidiary, on the
other hand, listed on Schedule 7.5(b). Aon agrees to inform Buyer no later than
10 days prior to the anticipated Closing Date of the estimated aggregate amount
of the outstanding balances of the intercompany indebtedness and non-trade
accounts as of the Closing Date. In the event that any agreements or
intercompany account (other than ordinary course trade payables and receivables
and federal income Tax payables) which this Section 7.5 requires be terminated
or settled at or before the Closing is inadvertently not terminated or settled,
such agreement or intercompany account shall be settled after the Closing in the
ordinary course of business.

Section 7.6 Special Dividend. Prior to the Closing, Aon shall be entitled to
cause the Company to declare and pay a special dividend to Aon consisting of
(i) cash, (ii) the non-cash financial assets set forth in Schedule 7.6 and
(iii) all of the issued and outstanding shares of capital stock of Sterling or
the proceeds from the sale of all of the issued and outstanding shares of
capital stock of Sterling pursuant to the Sterling Agreement (the “Special
Dividend”). Buyer agrees that it will cooperate and provide Aon with reasonable
assistance to obtain any required regulatory approvals in connection with the
declaration and payment of the Special Dividend.

 

37



--------------------------------------------------------------------------------

Section 7.7 Vendor Contracts. (a) Aon and Buyer shall use commercially
reasonable efforts (i) to cause the Vendor Contracts to be replaced, at or prior
to Closing, with separate contracts that are reasonably acceptable to Aon and
Buyer and (ii) to cooperate and provide each other with reasonable assistance in
effecting such separation of such Vendor Contracts prior to the Closing and for
a period of three (3) months following the Closing.

(b) If the parties are not able to effect the separation of the Vendor Contracts
prior to the Closing, then, until such Vendor Contracts are separated or such
Vendor Contracts expire in accordance with their respective terms, to the extent
permissible under Requirements of Law and under the terms of such Vendor
Contracts, each of the parties hereto agrees to (i) use commercially reasonable
efforts to perform the obligations under such Vendor Contracts applicable to it
and its Affiliates; (ii) promptly reimburse the other party hereto for any
expenses incurred by such party or its Affiliates; (iii) hold in trust for the
benefit of the other party, and to promptly forward to the other party, any
monies or other benefits received pursuant to such Vendor Contracts allocable to
the other party (or its Affiliates); and (iv) endeavor to institute alternative
arrangements intended to put the parties in substantially the same economic
position as if such Vendor Contracts were separated; provided, however, that if
the parties are not able to effect the separation of the Vendor Contracts within
three (3) months after the Closing, then Aon and its Affiliates shall have no
further obligation to Buyer or its Affiliates with respect thereto and may
freely terminate the Vendor Contracts or any portion thereof. Buyer shall be
solely responsible for replacing each Vendor Contracts to the extent it is not
separated or transitioned hereunder.

(c) If following the Closing, the Company or any Subsidiary terminates any
Vendor Contract and Aon or any of its Affiliates incurs any liability or
incremental cost or expense to the vendor under the applicable Vendor Contract
by reason thereof, Buyer shall reimburse Aon or such Affiliate for such
liability, cost or expense.

Section 7.8 No Solicitation; No Waiver of Confidentiality Provisions. (a) Aon
agrees that, during the period commencing on the date hereof through the earlier
to occur of the Closing or the termination of this Agreement, that it will not,
and it will use its reasonable best efforts to cause each of its Affiliates and
its and their directors, officers and representatives not to, directly or
indirectly, knowingly initiate, solicit, encourage, discuss, negotiate or
respond affirmatively to any inquiries, proposals or offers (whether initiated
by them or otherwise) with respect to (i) any transaction, however structured,
resulting in or relating to the acquisition of any equity interests of the
Company or any Subsidiary or any interest therein by a third party or (ii) the
acquisition of all or a material portion of the assets and properties of the
Company or any Subsidiary (each, a “Potential Transaction”) from any Person or
provide information to any Person in connection with a Potential Transaction.
Aon shall terminate any existing discussions with respect to a Potential
Transaction. Notwithstanding the foregoing, nothing contained in this
Section 7.8 shall in any manner apply to or be construed to limit Aon regarding
any actions involving the sale of all of the issued and outstanding shares of
capital stock of Sterling.

 

38



--------------------------------------------------------------------------------

(b) From the date of this Agreement through the Closing, Aon shall not waive any
confidentiality provisions of any agreements entered into with respect to a
possible transaction involving the Company or any Subsidiary. On or before the
Closing Date, Aon shall request the other parities to any such confidentiality
provisions or agreements to return or destroy any information provided
thereunder.

Section 7.9 Financial Statements. (a) From and after the date hereof until the
earlier to occur of the Closing or the termination of this Agreement, Aon shall
deliver to Buyer copies of any annual or quarterly statements of each of the
Underwriting Companies filed with the applicable insurance regulatory authority
of its jurisdiction of domicile promptly, but in no event later than ten
(10) business days after, such statements are filed with the applicable
regulatory authority.

(b) On or prior to the Closing Date, Aon shall deliver to Buyer unaudited
consolidated balance sheets of the Company and the Subsidiaries as of
December 31, 2007 and the related consolidated statements of income and cash
flows for the year then ended.

Section 7.10 Olympic Agreements. Prior to the Closing, Aon shall cause the
Administrative Services Agreement, effective January 1, 1999, as amended,
between Olympic Health Management Systems, Inc. and the Company to be amended so
that the term of such agreement (Section 5.1 thereof) is extended until two
years from the date of this Agreement and Section 5.2 thereof (which allows for
termination upon not less than six months notice) is deleted; and no other
amendments thereof shall be made. Prior to the Closing, Aon shall cause the
Joint Marketing Agreement, effective May 15, 2006, between the Company and
Olympic Health Management Services, Inc. to be amended so that Section 8.1
thereof is deleted and replaced with a provision providing for a term of two
years from the date of this Agreement; and no other amendments thereof shall be
made.

Section 7.11 Sterling Transition Services Agreement. Prior to the Closing, Aon
shall be entitled to cause the Company to enter into the Sterling Transition
Services Agreement.

ARTICLE VIII

ADDITIONAL AGREEMENTS

Section 8.1 Tax Matters. (a) Liability for Taxes. (i) Aon shall be liable for
and pay, and pursuant to Article XI (and subject to the provisions thereof but
not subject to the limitations in Section 11.1(a)) agrees to indemnify and hold
harmless each Buyer Group Member, the Company and the Subsidiaries against, any
and all Taxes (A) imposed on the Company or any Subsidiary pursuant to Treasury
Regulation Section 1.1502-6 or similar provision of state or local law as a
result of the Company or any Subsidiary having been a member of the Aon
consolidated group, (B) imposed on the Company, any Subsidiary, or any Buyer
Group Member as a result of the restructuring described in Section 8.8 of this
Agreement, (C) imposed on the Company or any Subsidiary, or for which the
Company or any Subsidiary may otherwise be liable, for any taxable year or
period that ends on or before the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period ending on and including the Closing
Date, including Section 338 Taxes and any Taxes imposed on the transactions
contemplated by the Sterling Agreement or (D) imposed on the Company or any

 

39



--------------------------------------------------------------------------------

Subsidiary as a result of any breach of warranty or misrepresentation under
Section 5.7 but only for and to the extent attributable to any taxable year or
period that ends on or before the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period ending on and including the Closing
Date; provided, however, that Aon shall not be liable for or pay, and shall not
indemnify or hold harmless any Buyer Group Member from and against (I) any Taxes
shown as a liability or reserve on the Net Worth Adjustment Report and taken
into account in the calculation of the Closing Date Net Worth (“Reserved
Taxes”); (II) any Taxes (other than any Section 338 Taxes) that result from any
actual or deemed election under Section 338 of the Code or any similar
provisions of state, local or foreign law as a result of the purchase of the
Shares or the deemed purchase of shares of any of the Subsidiaries or that
result from Buyer, any Affiliate of Buyer, the Company or any Subsidiary
engaging in any activity or transaction that would cause the transactions
contemplated by this Agreement to be treated as a purchase or sale of assets of
the Company or any Subsidiary for federal, state or local Tax purposes and (III)
any Taxes imposed on the Company or any Subsidiary or for which the Company or
any Subsidiary may otherwise be liable as a result of transactions occurring on
the Closing Date that are properly allocable (based on, among other relevant
factors, factors set forth in Treasury Regulation § 1.1502-76(b)(1)(ii)(B)) to
the portion of the Closing Date after the Closing and would not have been
otherwise included as part of the Section 338 Taxes (the Taxes described in this
proviso being referred to as “Excluded Taxes”); provided, further, that Aon’s
liability for any withholding or employment Taxes relating to any taxable year
or period ending on or before the Closing Date or the portion of any Straddle
Period ending on and including the Closing Date shall be governed solely by the
provisions of Section 5.7 (determined without regard to the last sentence
thereof), including the applicable limitations of Article XI, and shall not be
governed by this Section 8.1. Except as otherwise provided in this Section 8.1,
Aon shall be entitled to any refund of (or credit for) Taxes allocable to any
taxable year or period that ends on or before the Closing Date and, with respect
to any Straddle Period, the portion of such Straddle Period ending on and
including the Closing Date. For the avoidance of doubt, no provision in this
Agreement shall be read to require Buyer to pay over any amount of Taxes to Aon
that has been reflected as a receivable (or netted against a Tax liability) in
the Net Worth Adjustment Report or to require Buyer to indemnify Aon for any
Taxes that would be treated as Section 338 Taxes as well as being treated under
another provision of this Section 8.1.

(ii) Buyer shall be liable for and pay, and pursuant to Article XI (and subject
to the provisions thereof but not subject to the limitations in
Section 11.2((a)) shall indemnify and hold harmless each Seller Group Member
from and against, (A) any and all Taxes imposed on the Company or any Subsidiary
or for which the Company or any Subsidiary may otherwise be liable for any
taxable year or period that begins after the Closing Date and, with respect to
any Straddle Period, the portion of such Straddle Period beginning after the
Closing Date and (B) Excluded Taxes. Except as otherwise provided herein, Buyer
shall be entitled to any refund of (or credit for) Taxes described in clauses
(A) and (B). Buyer shall pay Aon (in the case of any Reserved Taxes that are
required to be paid by Aon on behalf of the consolidated group of corporations,
combined group of corporations, affiliated group of corporations or unitary
group of corporations (or other similar group) of which the Company and its
relevant Subsidiaries are members (“Reserved Consolidated Taxes”)) or the
relevant taxing authority (in the case of all other Reserved Taxes) all Reserved
Taxes in accordance with past practice (but, in the case of Reserved
Consolidated Taxes, in no event later than five (5) business days following the
Net Worth Adjustment Report Finalization Date). For the avoidance of doubt,
Buyer shall pay Aon the full amount accrued for Reserved Consolidated Taxes
(regardless of any actual Tax liability).

 

40



--------------------------------------------------------------------------------

(iii) For purposes of Sections 8.1(a)(i) and 8.1(a)(ii), whenever it is
necessary to determine the liability for Taxes of the Company or a Subsidiary
for a Straddle Period, the determination of such Taxes for the portion of the
Straddle Period ending on and including, and the portion of the Straddle Period
beginning after, the Closing Date shall be determined by assuming that the
Straddle Period consisted of two taxable years or periods, one which ended at
the close of the Closing Date and the other which began at the beginning of the
day following the Closing Date, and items of income, gain, deduction, loss or
credit of the Company for the Straddle Period shall be allocated between such
two taxable years or periods on a “closing of the books basis” by assuming that
the books of the Company or such Subsidiary were closed at the close of the
Closing Date; provided, however, that (I) transactions occurring on the Closing
Date that are properly allocable (based on, among other relevant factors,
factors set forth in Treasury Regulation Section 1.1502-76(b)(1)(ii)(B)) to the
portion of the Closing Date after the Closing shall be allocated to the taxable
year or period that is deemed to begin at the beginning of the day following the
Closing Date and (II) exemptions, allowances or deductions that are calculated
on an annual basis, such as the deduction for depreciation, shall be apportioned
between such two taxable years or periods on a daily basis.

(iv) If, as a result of any action, suit, investigation, audit, claim,
assessment or amended Tax Return, there is any change after the Closing Date in
an item of income, gain, loss, deduction, credit or amount of Tax that results
in an increase in a Tax liability for which Aon would otherwise be liable
pursuant to Section 8.1(a)(i), and such change is reasonably expected to result
in a decrease in the Tax liability of the Company, any Subsidiary, Buyer or any
Affiliate or successor thereof for any taxable year or period beginning after
the Closing Date or for the portion of any Straddle Period beginning after the
Closing Date, Aon shall not be liable under Section 8.1(a)(i) with respect to
such increase to the extent of the present value (using a discount rate equal to
the then “Federal Mid-Term Rate,” as that term is defined in Section 1274(d) of
the Code) of such decrease (and, to the extent such increase in Tax liability is
paid to a taxing authority by Aon or any Affiliate thereof, Buyer shall pay Aon
an amount equal to the present value of such decrease).

(v) Notwithstanding anything herein to the contrary, Aon and Buyer shall be
equally responsible for and shall each pay 50% of all real property transfer or
gains Tax, sales Tax, use Tax, stamp Tax, stock transfer Tax, or other similar
Tax imposed on the transactions contemplated by this Agreement (except the
restructuring described in Section 8.8, which Taxes, if any, shall be the
responsibility of Aon).

(b) Tax Returns. (i) Aon shall timely file or cause to be timely filed when due
(taking into account all extensions properly obtained) all Tax Returns required
to be filed with respect to the Company and the Subsidiaries for taxable years
or periods ending on or prior to the Closing Date, and Aon shall remit, or cause
to be remitted, any Taxes due in respect of such Tax Returns, and Buyer shall
timely file or cause to be timely filed when due (taking into account all
extensions properly obtained) all other Tax Returns that are required to be
filed by or with respect to the Company and the Subsidiaries, and Buyer shall
remit, or cause to be remitted, any Taxes due in respect of such Tax Returns.
With respect to Tax Returns to be filed by Buyer

 

41



--------------------------------------------------------------------------------

pursuant to the preceding sentence that relate to any Straddle Period (I) such
Tax Returns shall be filed in a manner consistent with past practice and no
position shall be taken, election made or method adopted that is inconsistent
with positions taken, elections made or methods used in prior periods in filing
such Tax Returns (including any such position, election or method which would
have the effect of accelerating income to periods for which Aon is liable or
deferring deductions to periods for which Buyer is liable) and (II) such Tax
Returns shall be submitted to Aon not later than 30 days prior to the due date
for filing such Tax Returns (or, if such due date is within 45 days following
the Closing Date, as promptly as practicable following the Closing Date) for
review and approval by Aon, which approval may not be unreasonably withheld. Aon
or Buyer shall pay the other party for the Taxes for which Aon or Buyer,
respectively, is liable pursuant to Section 8.1(a) but which are payable with
any Tax Return to be filed by the other party pursuant to this Section 8.1(b)
upon the written request of the party entitled to payment, setting forth in
detail the computation of the amount owed by Aon or Buyer, as the case may be,
but in no event earlier than 10 business days prior to the due date for paying
such Taxes, without regard to the aggregate indemnification limitations set
forth in Sections 11.1(a) and 11.2(a).

(ii) None of Buyer or any Affiliate of Buyer shall (or shall cause or permit the
Company or any Subsidiary to) amend, refile or otherwise modify (or grant an
extension of any statute of limitation with respect to) any Tax Return relating
in whole or in part to the Company or any Subsidiary with respect to any taxable
year or period ending on or before the Closing Date (or with respect to any
Straddle Period) without the prior written consent of Aon, which consent may not
be unreasonably withheld.

(iii) Buyer shall promptly cause the Company and each Subsidiary to prepare and
provide to Aon a package of Tax information materials, including schedules and
work papers (the “Tax Package”), required by Aon to enable Aon to prepare and
file all Tax Returns required to be prepared and filed by it pursuant to
Section 8.1(b)(i). The Tax Package shall be completed in accordance with past
practice, including past practice as to providing such information and as to the
method of computation of separate taxable income or other relevant measure of
income of the Company and the Subsidiaries. Buyer shall cause the Tax Package to
be delivered to Aon within 75 days after the Closing Date.

(c) Contest Provisions. After the Closing Date, in the case of any audit,
examination, claim or other proceeding (“Proceeding”) with respect to Taxes for
which Aon is or may be liable or entitled to a refund pursuant to this
Agreement, Buyer shall promptly inform Aon of such Proceeding, and shall afford
Aon, at Aon’s expense, the opportunity to control the conduct of such
Proceedings and initiate any claim for refund, file any amended return or take
any other action which Aon deems appropriate with respect to such Taxes;
provided, however, that if Aon chooses to control such Proceeding and such
Proceeding is reasonably expected to affect Taxes for which Buyer is liable,
Buyer shall be entitled to participate at its expense. Buyer shall execute or
cause to be executed powers of attorney or other documents necessary to enable
Aon to take all actions desired by Aon with respect to such Proceeding to the
extent such Proceeding may affect the amount of taxes for which Aon is liable or
entitled to a refund pursuant to this Agreement. Any Proceeding with respect to
Taxes for a period which includes but does not end on the Closing Date shall be
controlled by Buyer, but Aon shall be entitled to participate at its expense.
Notwithstanding any provision of this Section 8.1 to the contrary, Aon shall not
settle any Proceeding, initiate any claim for refund or file any amended Tax
Return

 

42



--------------------------------------------------------------------------------

without the prior written consent of Buyer, which consent shall not be
unreasonably withheld, if, as result of such Proceeding, claim for refund or
amended Tax Return, the Taxes payable by Buyer or the Company for a taxable
period for which Aon is not obligated to indemnify Buyer or the company pursuant
to this Section 8.1 would likely be increased. Notwithstanding any provision of
this Section 8.1 to the contrary, Buyer shall not settle any Proceeding,
initiate any claim for refund or file any amended return without the prior
written consent of Aon, which consent shall not be unreasonably withheld if, as
a result of such Proceeding, claim for refund or amended Tax Return, the Taxes
for which Aon is obligated to indemnify Buyer or the company pursuant to this
Section 8.1 would likely be increased.

(d) Assistance and Cooperation. After the Closing Date, Aon and Buyer shall (and
shall cause their respective Affiliates to):

(i) assist the other parties in preparing any Tax Returns which such other party
is responsible for preparing and filing in accordance with Section 8.1(b);

(ii) cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns of the Company and the Subsidiaries;

(iii) make available to the others and to any taxing authority as reasonably
requested all information, records, and documents relating to Taxes of the
Company and the Subsidiaries;

(iv) provide timely notice to the others in writing of any pending or threatened
Tax audits or assessments of the Company and the Subsidiaries for taxable
periods for which the other may have a liability under this Section 8.1;

(v) furnish the others with copies of all correspondence received from any
taxing authority in connection with any Tax audit or information request with
respect to any such taxable period;

(vi) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 8.1(a)(v)
(relating to sales, transfer and similar Taxes); and

(vii) timely provide to the others powers of attorney or similar authorizations
necessary to carry out the purposes of this Section 8.1.

(e) Election Under Section 338(h)(10). (i) Each of Aon and Buyer shall cause an
authorized person to make a joint election under Section 338(h)(10) of the Code
and a similar election under any applicable state, local or foreign income tax
law for each domestic Company and Subsidiary treated as a corporation for U.S.
federal income tax purposes (collectively, the “Section 338(h)(10) Elections”).
To facilitate such election, Aon shall deliver to Buyer on the Closing Date an
Internal Revenue Service Form 8023 and, within 60 days after the Closing Date
(but in no event after the date which is 60 days prior to the due date) Aon
shall deliver any similar form under applicable state, local or foreign income
tax law (collectively, the “Forms”) with respect to the Section 338(h)(10)
Elections, which Forms shall have been duly

 

43



--------------------------------------------------------------------------------

executed by an authorized person. Aon and Buyer shall cooperate in the
preparation of any information to be included in the Forms or attachments
thereto. Buyer shall (1) cause the Forms to be duly executed by an authorized
person for Buyer, (2) subject to the following paragraph, prepare and attach any
schedules required to be attached, and (3) provide a copy of the executed Forms
and schedules to Aon within 120 days after the Closing Date or such later date
reasonably agreed by Aon and Buyer. Within 150 days after the Closing Date or
such later date reasonably agreed to by Aon and Buyer in writing (but in no
event after the date that is 60 days prior to the due date), Aon shall review
and provide any comments on the Forms to Buyer. Buyer shall consider any such
comments received from Aon and shall make any agreed changes to the Forms prior
to filing the Forms with the relevant taxing authorities. Buyer shall duly and
timely file the Forms as prescribed by Treasury Regulation §1.338(h)(10)-1 or
the corresponding provisions of applicable state, local or foreign income tax
Law, and deliver evidence of such filings to Aon. If any changes are required in
these forms as a result of information which is first available after these
forms are prepared, the parties will promptly agree on such changes.

(ii) Within 60 days following the final determination of the Net Worth
Adjustment Amount pursuant to Section 4.5, Buyer shall prepare and deliver to
Aon a schedule (the “Allocation Schedule”) allocating the Aggregate Deemed Sales
Price, as defined in Treasury Regulation Section 1.338-4, for the assets of the
Company and each Subsidiary for which a Section 338(h)(10) Election will be
made, among the assets of the Company and each such Subsidiary. The Allocation
Schedule shall be reasonable and shall be prepared in accordance with
Section 338(h)(10) of the Code and the Treasury Regulations thereunder. Aon
agrees to review such Allocation Schedule and provide written notice to Buyer of
any disputes within 30 days after the date on which the Allocation Schedule is
delivered to Aon. The Allocation Schedule shall be deemed to be accepted by and
shall be conclusive and binding on Aon and Buyer in the event Aon does not
timely provide written notice to Buyer. If a change proposed by Aon is disputed
by Buyer, then Aon and Buyer shall negotiate in good faith to resolve such
dispute. If, after a period of 20 days following the date on which Aon gives
Buyer notice of any such proposed change, any such proposed change still remains
disputed, then Buyer and Aon shall together choose an Accounting Firm to resolve
any remaining disputes. The Accounting Firm shall act as an arbitrator to
determine, based solely on presentations by Buyer and Aon, and not by
independent review, only those issues still in dispute with respect to the
Allocation Schedule. The decision of the Accounting Firm shall be final and
binding. All of the fees and expenses of the Accounting Firm shall be equally
paid by Buyer, on the one hand, and Aon, on the other hand. Buyer and Aon each
agrees that promptly upon receiving the final and binding Allocation Schedule it
shall return an executed copy thereof to the other party. Each of Buyer and Aon
agrees to file all federal, state, local and foreign Tax Returns in accordance
with the Allocation Schedule.

(f) Elections under Section 338 for International Subsidiaries. Aon and Buyer
agree to work together to determine whether Buyer shall be entitled to make an
election under Section 338 of the Code or under any applicable similar provision
of state or foreign law with respect to any of the Subsidiaries that is not a
domestic corporation for U.S. Federal income tax purposes and that Buyer may
choose to make the election without agreement of Aon if Buyer agrees to pay any
incremental Taxes on Aon resulting from such election.

 

44



--------------------------------------------------------------------------------

(g) Options; Restricted Stock.

(i) Options. In the event that subsequent to the Closing Date any current or
former employee of the Company or a Subsidiary exercises options to purchase
stock of Aon which options were received by such employee in connection with the
performance of services for the Company, such Subsidiary or an Affiliate of the
Company or such Subsidiary, as the case may be, and are outstanding on the
Closing Date (the “Aon Options”), Aon and Buyer agree and acknowledge that they
shall report the exercise of the Aon Options in accordance with clause
(iii) below. Buyer shall (or shall cause its Affiliates to) immediately inform
Aon of any event that results in the forfeiture of any Aon Options by any person
holding such options.

(ii) Stock-Based Awards. In the event that subsequent to the Closing Date any
current or former employee of the Company or a Subsidiary becomes vested (in
whole or in part) in any restricted stock units or performance share units of
Aon which (A) were received by such employee in connection with the performance
of services for the Company, such Subsidiary or an Affiliate of the Company or
such Subsidiary, as the case may be, and (B) with respect to which an effective
election under Section 83(b) of the Code was not made (the “Aon Stock-Based
Awards”), Aon and Buyer agree and acknowledge that they shall report the vesting
of the Aon Stock-Based Awards in accordance with clause (iii) below.

(iii) Compensation Expense; Employment Taxes; Reimbursement. Upon the exercise
of the Aon Options or the vesting of the Aon Stock-Based Awards, as applicable,
the Company or a Subsidiary, as applicable, shall, if and only if Aon has
determined that Aon cannot claim the deduction, (A) claim the compensation
expense deduction associated with such exercise or vesting measured by the fair
market value of Aon stock at the time of such exercise (less the exercise price)
or vesting (the “Compensation Deduction”), (B) pay all employment and
withholding Taxes resulting from such exercise or vesting and (C) file all Tax
Returns related to the payment of such employment and withholding Taxes. The
Company or such Subsidiary shall pay Aon an amount equal to the tax benefit
realized by Buyer or any of its Affiliates (determined on an After-Tax Basis) as
a result of such Compensation Deduction less the after-tax cost to Buyer of any
employment Taxes required to be paid on the exercise or vesting of the Aon
Option or Aon Stock-Based Awards within 60 days of the date the Tax benefits are
realized by the Company or such Subsidiary from the Compensation Deduction.

(h) Buyer shall not cause or permit the Company or Subsidiaries to carry back
any loss, credit or other allowance to a Tax period (or any portion thereof)
ending on or prior to the Closing Date without Aon’s prior written consent
(which consent may not be unreasonably withheld). In the event that Buyer, the
Company or a Subsidiary is required to carry back any amount to a Tax period
ending on or prior to the Closing Date, Aon will pay to Buyer the amount of any
refund (or reduction in Taxes) obtained by Aon as a result of such carry back.

(i) All amounts paid as an indemnity by one party to the other under this
Agreement will be treated, to the extent permitted under applicable law, as
adjustments to the Purchase Price for all Tax purposes.

Section 8.2 Employee Matters. (a) Continued Employment. As of the Closing Date,
Buyer agrees to, or to cause an Affiliate of Buyer to, continue to employ as a
successor employer all of the employees of the Company and the Subsidiaries
(including all such employees who have rights of employment in accordance with
the established practices or

 

45



--------------------------------------------------------------------------------

policies of the Company and the Subsidiaries on return from any vacation, leave
or other authorized absence) (collectively, the “Transferred Employees”). For a
period of at least one year following the Closing Date, each Transferred
Employee shall be entitled to receive while in the employment of Buyer or its
Affiliates at least the same salary or hourly wages as were provided to such
employee by the Company and the Subsidiaries, immediately prior to the Closing
Date. For the period from the Closing Date through the last day of the calendar
year in which the Closing Date occurs, the Buyer shall, or shall cause an
Affiliate of Buyer to, continue to maintain for the benefit of the Transferred
Employees while in the employment of Buyer or its Affiliates the bonus program
in which such Transferred Employees participated as employees of the Company or
a Subsidiary immediately prior to the Closing Date. Notwithstanding any
provision herein to the contrary, neither Buyer nor any of its Affiliates
(including the Company and the Subsidiaries) shall be obligated to continue to
employ any Transferred Employee for any specific period of time following the
Closing Date, subject to applicable law.

(b) Buyer Benefit Plans. Through the end of the calendar year during which the
Closing Date occurs, Buyer shall provide, or shall cause the Company and the
Subsidiaries to provide, employee benefits (including, for the avoidance of
doubt, retirement, welfare and fringe benefits) to Transferred Employees that
provide at least substantially comparable aggregate value to those benefits
provided under the Company Plans in effect immediately prior to the Closing
Date.

(c) Company Plans and International Plans. (i) Except as set forth in Schedule
8.2(c), as provided for in the Closing Date Net Worth or as otherwise
specifically provided in this Section 8.2 (collectively, the “Assumed Plan
Liabilities”), neither Buyer nor any of its Affiliates shall assume any
obligations under or liabilities with respect to, and it shall not receive any
right or interest in the assets of, any Company Plans. Buyer shall assume (or
cause the Company and the Subsidiaries to assume) the Assumed Plan Liabilities.
Effective as of the Closing Date, except as otherwise specifically provided in
this Agreement, all Transferred Employees will cease any participation in, and
any benefit accrual under, all Company Plans; provided, however, that if Buyer
does not sponsor a retiree medical plan for pre-age 65 or post-age 65 retirees,
then otherwise eligible Transferred Employees may apply for coverage on or
before December 31, 2008 under Aon’s U.S. retiree medical plan and will be
granted age and service credit for their employment with the Buyer or its
Affiliates for eligibility purposes. Buyer will have no responsibility in
connection with the administration or funding of any Aon-sponsored retiree
medical plan.

(ii) As of the Closing Date, Buyer shall assume (or will cause the Company and
the Subsidiaries to continue) the International Benefit Plans set forth in
Schedule 8.2(c) (collectively, the “Assumed International Plans”), including
assuming or retaining, as applicable, all liabilities and obligations for
benefits payable under the Assumed International Plans. Except for assets
specifically relating to such Assumed International Plans, no portion of the
assets of any trust or other fund maintained by Aon for the purpose of paying
benefits under the Assumed International Plans will be transferred to Buyer, the
Company or the Subsidiaries.

(iii) Buyer currently maintains one or more qualified defined contribution plans
(“Buyer’s DC Plans”) that contain or will contain all provisions necessary for

 

46



--------------------------------------------------------------------------------

the acceptance of direct rollovers (in the form of cash and notes relating to
plan participant loans) of “eligible rollover distributions” as defined in the
Code and applicable Requirements of Law that Transferred Employees are eligible
to receive from Aon’s defined contribution plans (“Aon’s DC Plans”) without
adversely affecting the qualified status of Aon’s DC Plans; provided, however,
that Buyer’s DC Plan will not be required to accept the rollover of any amount
attributable to a form of contribution that is not otherwise available under
Buyer’s DC Plan. Buyer’s DC Plans will contain provisions to permit any such
direct rollover to include the promissory note or notes representing any plan
loans outstanding to the Transferred Employee under Aon’s DC Plans on the date
of the direct rollover, and Buyer, the Company and Aon will cooperate with each
other to enable such direct rollovers to occur before such loans become
defaulted. Aon agrees not to place any such loans in default for at least 90
days following the Closing Date.

(d) Layoff Benefits. Notwithstanding any of the foregoing to the contrary,
following the Closing Date, Buyer agrees to, or to cause its Affiliates to,
provide severance benefits to any Transferred Employee who is laid off during
the one-year period beginning on the Closing Date in an amount that is at least
equal to the layoff benefits that would have been paid to such employee pursuant
to the terms of the Company Plans as in effect immediately prior to the Closing
Date, to be calculated, however, on the basis of the employee’s base salary and
service at the time of the layoff; provided, however, that if an individual is
entitled to a severance or layoff benefit under a Company Employment Agreement,
the individual will not be entitled to a layoff benefit under this paragraph
(d).

(e) Individual Employment Contracts. Except as set forth on Schedule 8.2(e),
effective as of the Closing Date, Buyer shall assume, or cause an Affiliate to
continue to be obligated under or assume the Company’s and the Subsidiaries’
obligations under all individual employment, termination, retention, severance
or other similar contracts or agreements with any current or former employee of
the Company and the Subsidiaries and all of the obligations as the employer
under such contracts and agreements, as set forth in Schedule 5.18.

(f) Welfare Benefits. Except as otherwise expressly provided herein, Aon or one
of its Affiliates shall retain responsibility under the Company Plans that are
Welfare Plans in which the Transferred Employees participate with respect to all
amounts that are payable by reason of, or in connection with, any and all
welfare benefit claims made by the Transferred Employees and their eligible
dependents but only to the extent the claims were incurred prior to the Closing
Date. However, Buyer shall reimburse Aon or one of its Affiliates promptly for
any payments of welfare benefits, properly made by Aon or one of its Affiliates
in accordance with the terms of the applicable welfare plan maintained by Buyer
or one of its Affiliates, to eligible Transferred Employees and their eligible
dependents on or after the Closing Date with respect to claims incurred after
the Closing Date upon receipt of periodic billings for such amounts. Buyer and
its Affiliates shall be responsible for all other welfare benefit claims made by
the Transferred Employees and their eligible dependents to the extent such
claims were incurred on or after the Closing Date.

(g) Credit for Service. To the extent that service is relevant for purposes of
eligibility and vesting (but not for purposes of defined benefit pension benefit
accruals) under any retirement plan, employee benefit plan, program or
arrangement established or maintained

 

47



--------------------------------------------------------------------------------

by Buyer or any of its Affiliates for the benefit of the Transferred Employees,
following the Closing Date such plan, program or arrangement shall credit such
Transferred Employees for service earned on and prior to the Closing Date with
the Company, the Subsidiaries, any of their respective Affiliates or any of
their respective predecessors (but only to the extent Aon credited such service)
in addition to service earned with Buyer or any of Buyer’s Affiliates after the
Closing Date.

(h) Preexisting Conditions; Coordination. Following the Closing Date, Buyer
shall, or shall cause its Affiliates to, waive limitations on eligibility,
enrollment and benefits relating to any preexisting medical conditions of the
Transferred Employees and their eligible dependents to the same extent as any
other new employee of Buyer. Following the Closing Date, Buyer shall recognize,
or shall cause its Affiliates to also recognize, for purposes of annual
deductible and out of pocket limits under its health and dental plans (the
“Buyer Plans”), deductible and out of pocket expenses paid by Transferred
Employees and their respective dependents under health and dental Company Plans
in the calendar year in which the Closing Date occurs to the extent the
Transferred Employees participate in any such Buyer Plans in such same calendar
year.

(i) Vacations. Buyer shall, or shall cause its Affiliates to, continue a
vacation program for the benefit of the Transferred Employees through at least
the end of the calendar year in which the Closing occurs that is at least as
favorable as the vacation program of the Company and the Subsidiaries in effect
immediately prior to the Closing Date. Buyer shall, or shall cause its
Affiliates to, recognize and provide all accrued but unused vacation of each
Transferred Employee as of the Closing Date. Neither Aon nor its Affiliates
shall have any obligation or liability to pay or provide any vacation payments
claimed on or after the Closing Date.

(j) Bonuses. Buyer shall, or shall cause its Affiliates to, assume the bonus
programs for Transferred Employees in existence as of the Closing Date and shall
pay to the Transferred Employees the bonuses they earn under such programs with
respect to the bonus determination period that includes the Closing Date, it
being understood that bonus amounts shall be fully accrued with respect to all
periods through the Closing Date (and including the Closing) in the calculation
of Closing Date Net Worth.

(k) Healthcare Flexible Spending Account Program. Buyer shall, or shall cause
its Affiliates to, establish or maintain a Healthcare Flexible Spending Account
program for each Transferred Employee who, in the portion of the calendar year
on or prior to the Closing Date, contributed to the Healthcare Flexible Spending
Account program of Aon. The beginning balance as of the Closing Date in Buyer’s
Healthcare Flexible Spending Account program shall be the unused portion of the
balance in Aon’s Healthcare Flexible Spending Account program, and Aon shall
transfer to Buyer an amount, in cash, equal to such balance.

(l) COBRA. Following the Closing Date, Buyer shall, or shall cause an Affiliate
to, provide continuation health care coverage to all Transferred Employees and
their qualified beneficiaries, regardless of when a “qualifying event” occurs,
in accordance with the continuation health care coverage requirements of
Section 4980B of the Code and Title I, Subtitle B, Part 6 of ERISA (“COBRA”)
with respect to claims incurred at any time on or after the Closing Date. Aon or
one of its Affiliates shall provide COBRA coverage for former employees of the
Company and the Subsidiaries who do not become Transferred Employees.

 

48



--------------------------------------------------------------------------------

(m) WARN. Buyer shall be responsible for all liabilities or obligations under
the Worker Adjustment and Retraining Notification Act and similar state and
local rules, statutes and ordinances resulting from the Closing or from Buyer’s,
the Company’s or a Subsidiary’s actions following the Closing.

(n) Workers’ Compensation Liabilities. As of the Closing Date, Buyer will cause
the Company and the Subsidiaries to assume (or reimburse Aon for) all
liabilities and obligations relating to compensation and benefits under any
state workers’ compensation or similar law payable following the Closing Date to
or with respect to any employee or former employee of the Company or any of the
Subsidiaries who was employed by the Company or the Subsidiaries on the date the
claim arose or the incident on which the claim is based occurred.

Section 8.3 Securities Law Legends. Buyer agrees and understands that the Shares
have not been, and will not be, registered under the Securities Act or the
securities laws of any state or other Administrative Authority and that the
Shares may be sold or disposed of only in one or more transactions
(i) registered under the Securities Act, applicable state securities laws and/or
the laws of any other applicable Administrative Authority or (ii) as to which an
exemption from the registration requirements of the Securities Act, applicable
state securities laws and/or the laws of any other applicable Administrative
Authority is available. Buyer acknowledges and agrees that no person has any
right to require Aon or the Company to cause the registration of any of the
Shares. The certificates representing the Shares shall contain a legend similar
to the following and other legends necessary or appropriate under applicable
state securities laws or the laws of any other Administrative Authority:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS WITH RESPECT TO SUCH SHARES IS
EFFECTIVE OR UNLESS THE COMPANY IS IN RECEIPT OF AN OPINION OF COUNSEL
SATISFACTORY TO IT TO THE EFFECT THAT SUCH SHARES MAY BE SOLD WITHOUT
REGISTRATION UNDER THE ACT AND SUCH LAWS.

Section 8.4 Insurance; Risk of Loss. Aon will cause the Company and the
Subsidiaries to keep insurance policies currently maintained by the Company or
the Subsidiaries covering their business, assets and current or former
employees, as the case may be, or suitable replacements therefor, in full force
and effect through the close of business on the Closing Date. From and after the
Closing Date, Buyer shall be solely responsible for all insurance coverage and
related risk of loss based on claims pending as of the Closing Date and claims
made after the Closing Date, without regard to when the event giving rise to any
such claim occurred, with respect to the Company, the Subsidiaries and their
business, assets and current or former employees. To the extent that after the
Closing any party hereto requires any information

 

49



--------------------------------------------------------------------------------

regarding claim data, payroll or other information in order to make filing with
insurance carriers or self insurance regulators from another party hereto, such
other party will promptly supply such information.

Section 8.5 Release of Guaranties. Buyer shall use all reasonable efforts to
cause Aon and its Affiliates to be fully released, as of the Closing Date or as
promptly as practicable after the Closing Date, in respect of all obligations
under any guaranties, letters of credit, letters of comfort, bid bonds or
performance or surety bonds or cash or other collateral obtained or given by Aon
or its Affiliates relating to any parcel of Leased Real Property or any other
contractual commitment of the Company and the Subsidiaries (collectively, the
“Guaranties”). If Buyer is unable to effect such a substitution and release with
respect to any Guaranty, Buyer shall indemnify each Seller Group Member against
any and all Loss or Expense arising from such Guaranty. Without limiting the
foregoing, after the Closing Date, Buyer will not, and will not permit any of
its Affiliates to, renew, extend, amend or supplement any contract, lease or
other obligation that is covered by a Guaranty without providing Aon with
evidence reasonably satisfactory to them that the Guaranty has been released.
Any cash or other collateral posted by Aon or its Affiliates in respect of any
Guaranty shall be delivered to Aon.

Section 8.6 Noncompetition and Nonsolicitation. (a) For a period of two years
following the Closing, Aon shall not, and shall cause its Affiliates not to,
solicit any employees of Buyer or any of its Affiliates identified to Aon as
part of the transactions contemplated by this Agreement to leave the employ of
Buyer or its Affiliates or violate the terms of their contracts, or any
employment arrangements, with the Company or any Subsidiary; provided, however,
that Aon or any of its Affiliates may solicit any Transferred Employees who are
discharged by the Company or a Subsidiary, and, provided, further, that nothing
in this Section 8.6(a) shall prohibit Aon or any of its Affiliates from
employing any Transferred Employee who (i) initiates discussions regarding such
employment without any direct or indirect solicitation, (ii) seeks employment in
response to any general advertisement or other similar method and not in
response to any direct or indirect solicitation efforts or (iii) whose
employment has been terminated prior to commencement of employment discussions.

(b) For a period of two years following the Closing, Buyer shall not, and shall
cause its Affiliates (including the Company and the Subsidiaries) not to solicit
any employees of Aon or its Affiliates identified to Buyer as part of the
transactions contemplated by this Agreement to leave the employ of Aon or its
Affiliates, as applicable, or violate the terms of their contracts, or any
employment arrangements, with Aon or its Affiliates, as applicable; provided,
however, that Buyer or any of its Affiliates may solicit any such employees who
are discharged by Aon or its Affiliates, as applicable; provided, further, that
nothing in this Section 8.6(b) shall prohibit Buyer or any of its Affiliates
from employing any such employee who (i) initiates discussions regarding such
employment without any direct or indirect solicitation, (ii) seeks employment in
response to any general advertisement or other similar method and not in
response to any direct or indirect solicitation efforts or (iii) whose
employment has been terminated prior to commencement of employment discussions.

(c) As a separate and independent covenant, for a period of two (2) years
following the Closing, Aon shall not, and shall cause its Affiliates not to,
engage in a Restricted Business anywhere in the world; provided, however, that,
for the purposes of this Section 8.6, (x)

 

50



--------------------------------------------------------------------------------

ownership of securities having no more than five percent of the outstanding
voting power of any Person whose capital stock or equity is listed on any
national or international securities exchange or quotation system and
(y) ownership of not more than 25% of any private equity fund or alternative
investment vehicle in which Aon or its Affiliates is a passive investor shall
not be deemed to be a violation of this Section 8.6.

(d) Notwithstanding the provisions of this Section 8.6 and without implicitly
agreeing that the following activities would be subject to the provisions of
Section 8.6(c), nothing in this Agreement or in the Seller Ancillary Agreements
shall preclude, prohibit or restrict Aon or any of its Affiliates from:
(i) engaging in or owning an interest in any entity that engages in any Exempt
Business Activities; (ii) acquiring, and following such acquisition, actively
engaging in any business that has a subsidiary, division, group, franchise or
segment that is engaged in any Restricted Business (an “Acquired Business”), so
long as for the most recent fiscal year ending prior to the date of such
purchase, the gross written premiums or revenues of such business derived from a
Restricted Business were less than 33-1/3% of the total consolidated gross
written premiums or revenues of such business; or (iii) engaging in a Change of
Control or, if the acquiring Person has a subsidiary, division, group, franchise
or segment that is engaged in a Restricted Business at the time of the Change of
Control, thereafter engaging in the Restricted Business. Nothing in this
Section 8.6 shall require Aon or any of its Affiliates to divest or dispose of
all or any portion of an Acquired Business to the extent engaging in Exempt
Business Activities.

Section 8.7 Use of Names. (a) Aon is not conveying ownership rights or granting
Buyer or its Affiliates (including the Company and the Subsidiaries after the
Closing) a license to use any of the tradenames, service marks or trademarks of
Aon or any Affiliate of Aon (other than the trademarks and service marks
included in the Intellectual Property identified in Schedule 5.11(a))
(collectively, the “Retained Names and Marks”) and, after the Closing, Buyer and
its Affiliates (including the Company and the Subsidiaries after the Closing)
shall not use in any manner the names or marks of Aon or any Affiliate of Aon or
any word that is similar in sound or appearance to such names or marks, except
as provided in this Section 8.7.

(b) Following the Closing, Buyer shall (and shall cause the Company and the
Subsidiaries to) cease promptly, but in no event later than 120 days after the
Closing Date, using (i) any advertising or promotional materials and (ii) any
stationery, business cards, business forms and other similar items, in each case
that contain anywhere thereon any of the Retained Names and Marks; provided,
however, that Buyer shall (and shall cause the Company and the Subsidiaries to),
when using items referred to in clause (ii) in the context of entering into or
conducting contractual relationships, make reasonably clear to all other
applicable parties that Buyer and the Company and the Subsidiaries, rather than
Aon or any Affiliate of Aon is the party entering into or conducting the
contractual relationship; provided, further, that Buyer shall (and shall cause
the Company to) ensure that personnel of the Company and the Subsidiaries using
such items shall not, and shall have no authority to, hold themselves out as
officers, employees or agents of Aon or any Affiliate of Aon; provided, further,
that Buyer shall not be obligated to pay Aon for the use of the Retained Names
and Marks as contemplated by this Section 8.7. With respect to all materials
used after the Closing which state or suggest or imply any affiliation with Aon
or any of the Affiliates of Aon, Buyer shall indemnify and hold harmless the
Seller Group Members from and against all Losses which arise out of, relate to
or result from the inclusion of such statements, suggestions or implications in
such materials.

 

51



--------------------------------------------------------------------------------

Section 8.8 Post-Closing Restructuring. On the Closing Date, if requested by Aon
to facilitate the Special Dividend and subject to obtaining any required
regulatory approvals in connection therewith, Buyer shall, immediately following
the Closing, cause the Company to distribute to Buyer all of the capital stock
of each of the Subsidiaries set forth on Schedule 8.8. For the avoidance of
doubt, Buyer acknowledges and agrees that any portion of the Special Dividend
not paid to Aon as contemplated by Section 7.6 shall be taken into account for
purposes of the calculation of the Closing Date Net Worth.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

The obligations of Buyer under this Agreement shall, at the option of Buyer (to
the extent permissible under applicable law), be subject to the satisfaction, on
or prior to the Closing Date, of the following conditions:

Section 9.1 No Misrepresentation or Breach of Covenants and Warranties. There
shall not have been any material breach by Aon in the performance of any of its
covenants and agreements required by this Agreement to have been performed or
complied with by Aon at or prior to the Closing which shall not have been
remedied or cured; the representations and warranties of Aon contained in this
Agreement (disregarding any qualification as to materiality or Material Adverse
Effect) shall have been true and correct on the date hereof and shall be true
and correct on the Closing Date as though made on the Closing Date (except to
the extent that they expressly relate to an earlier date), except, in each case,
for (i) changes therein specifically permitted by this Agreement or resulting
from any transaction expressly consented to in writing by Buyer or any
transaction permitted by this Agreement and (ii) breaches of representations and
warranties which would not reasonably be expected to have a Material Adverse
Effect; and there shall have been delivered to Buyer a certificate to such
effect, dated the Closing Date, signed on behalf of Aon by a duly authorized
officer of Aon.

Section 9.2 HSR Act and EU Merger Controls. The waiting period (and any
extensions thereof) under the HSR Act shall have expired or been terminated. To
the extent applicable, the European Commission shall have issued a decision
under Article 6(1)(b) or 8(1) or 8(2) of Council Regulation (EC) No. 139/2004 of
the Council of the European Union (or shall be deemed to have done so under
Article 10(6) thereof) declaring the transactions contemplated by this Agreement
compatible with the EC Common Market.

Section 9.3 Necessary Governmental Approvals. All approvals and actions of or by
all Administrative Authorities (including any approvals or consents from state
departments of insurance or similar foreign departments having or asserting
jurisdiction over any of the Underwriting Companies) set forth in Schedule 9.3
shall have been obtained or taken place and shall be in effect on the Closing
Date; provided, however, that in connection with obtaining the foregoing, no
condition or requirement (excluding conditions or requirements imposed by an
insurance regulatory Administrative Authority pursuant to Requirements of Law
and conditions or requirements relating to circumstances of Buyer and its
Affiliates) shall have been imposed

 

52



--------------------------------------------------------------------------------

by one or more Administrative Authorities relating to the acquisition, ownership
or operation of the Company and the Subsidiaries by Buyer which, either alone or
together with all such other conditions or requirements, would reasonably be
expected to materially and adversely affect the benefits, taken as a whole,
which the Buyer would otherwise receive from the transactions contemplated by
this Agreement.

Section 9.4 No Restraint. (a) No statute, rule or regulation shall have been
enacted, entered, promulgated or enforced by any Administrative Authority which
prohibits, restricts or makes illegal the consummation of the Closing or any
material transaction contemplated hereby.

(b) No judgment, decree, injunction or restraining order shall have been issued
by any court of competent jurisdiction and be in effect which restrains or
prohibits any material transaction contemplated hereby nor shall there be
pending any suit, action, investigation, inquiry or other proceeding instituted
by any Administrative Authority which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.5 No Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred any Material Adverse Effect or any event or circumstance
that would reasonably be expected to have a Material Adverse Effect.

Section 9.6 FIRPTA Certificate. Aon shall have delivered to Buyer a certificate
of non-foreign status, in the form attached hereto as Exhibit C.

ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF AON

The obligations of Aon under this Agreement shall, at the option of Aon (to the
extent permissible under applicable law), be subject to the satisfaction, on or
prior to the Closing Date, of the following conditions:

Section 10.1 No Misrepresentation or Breach of Covenants and Warranties. There
shall not have been any breach by Buyer in the performance of any of its
covenants and agreements herein which shall not have been remedied or cured,
other than breaches which would not reasonably be expected to have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby; the representations and warranties of Buyer contained in this Agreement
shall be true and correct on the Closing Date as though made on the Closing
Date, except for (i) changes therein specifically permitted by this Agreement or
resulting from any transaction expressly consented to in writing by Aon or any
transaction contemplated by this Agreement and (ii) breaches of representations
and warranties which would not reasonably be expected to have a material adverse
effect on Buyer’s ability to consummate the transactions contemplated hereby;
and there shall have been delivered to Aon a certificate to such effect, dated
the Closing Date, signed on behalf of Buyer by a duly authorized officer of
Buyer.

Section 10.2 HSR Act and EU Merger Controls. The waiting period (and any
extensions thereof) under the HSR Act shall have expired or been terminated. To
the extent applicable, the European Commission shall have issued a decision
under Article 6(1)(b) or 8(1)

 

53



--------------------------------------------------------------------------------

or 8(2) of Council Regulation (EC) No. 139/2004 of the Council of the European
Union (or shall be deemed to have done so under Article 10(6) thereof) declaring
the transactions contemplated by this Agreement compatible with the EC Common
Market.

Section 10.3 Necessary Governmental Approvals. All approvals and actions of or
by all Administrative Authorities (including any approvals or consents from
state departments of insurance or similar foreign departments having or
asserting jurisdiction over any of the Underwriting Companies) set forth in
Schedule 10.3 or as to which the failure to have been obtained or taken place
would reasonably be expected to have a Material Adverse Effect shall have been
obtained or taken place and shall be in effect on the Closing Date.

Section 10.4 No Restraint. (a) No statute, rule or regulation shall have been
enacted, entered, promulgated or enforced by any Administrative Authority which
prohibits, restricts or makes illegal the consummation of the Closing or any
material transaction contemplated hereby.

(b) No judgment, decree, injunction or restraining order shall have been issued
by any court of competent jurisdiction and be in effect which restrains or
prohibits any material transaction contemplated hereby not shall there be
pending any suit, action, investigation, inquiry or other proceeding instituted
by any Administrative Authority which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnification by Aon. (a) From and after the Closing, Aon agrees
to indemnify and hold harmless each Buyer Group Member from and against any and
all Losses and Expenses incurred by such Buyer Group Member in connection with
or arising from:

(i) any breach of any warranty or the inaccuracy of any representation of Aon
contained in this Agreement (in each case (other than with respect to the
Specified Representations and Warranties) interpreted without giving effect to
any limitation contained therein as to “material,” “material respects” or
“Material Adverse Effect”) or in any certificate delivered by Aon in connection
herewith;

(ii) any breach by Aon of, or failure by Aon to perform, any of its pre-Closing
covenants or obligations contained in this Agreement; and

(iii) any breach by Aon of, or failure by Aon to perform, any of its
post-Closing covenants or obligations contained in this Agreement;

provided, however, that Aon shall be required to indemnify and hold harmless
under Section 11.1(a)(i) or 11.1(a)(ii) with respect to Losses and Expenses
incurred by Buyer Group Members only to the extent that:

(x) the amount of Loss and Expense suffered by Buyer Group Members related to
each individual claim exceeds $50,000 (it being understood that such $50,000
shall be a deductible for which Aon shall bear no indemnification
responsibility),

 

54



--------------------------------------------------------------------------------

provided, that individual claims based upon the same act, event, omission or set
of facts shall be deemed a single individual claim for purposes of this
Section 11.1(a)(x);

(y) the aggregate amount of such Losses and Expenses (other than Losses and
Expenses excluded by clause (x) above) exceeds one and one-half percent
(1.5%) of the Purchase Price (it being understood that such amount shall be a
deductible for which Aon shall bear no indemnification responsibility); and

(z) the aggregate amount required to be paid by Aon pursuant to clauses (i) and
(ii) of this Section 11.1(a) shall not exceed fifteen percent (15%) of the
Purchase Price.

(b) The indemnification provided for in Section 11.1(a) shall terminate one
(1) year after the Closing Date (and no claims shall be made by any Buyer Group
Member under Section 11.1(a) thereafter), except that the indemnification by Aon
shall continue as to:

(i) the representations contained in the first and third sentences of
Section 5.1 and Sections 5.2 and 5.4(a), which shall survive for ten years;

(ii) the representations contained in Sections 5.7 and 5.16, which shall survive
until 30 days after the expiration of the relevant statutory period of
limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof;

(iii) the covenants of Aon set forth in Sections 8.1 and 8.2, which shall
survive until 30 days after the expiration of the relevant statutory period of
limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof;

(iv) the covenants of Aon which by their terms extend beyond one (1) year, which
shall survive until expiring in accordance with their respective terms; and

(v) any Losses or Expenses of which any Buyer Group Member has validly given a
Claim Notice to Aon in accordance with the requirements of Section 11.3 on or
prior to the date such indemnification would otherwise terminate in accordance
with this Section 11.1, as to which the obligation of Aon shall continue solely
with respect to the specific matters in such Claim Notice until the liability of
Aon shall have been determined pursuant to this Article XI, and Aon shall have
reimbursed all Buyer Group Members for the full amount of such Losses and
Expenses that are payable with respect to such Claim Notice in accordance with
this Article XI.

Section 11.2 Indemnification by Buyer. (a) From and after the Closing, Buyer
agrees to indemnify and hold harmless each Seller Group Member from and against
any and all Losses and Expenses incurred by such Seller Group Member in
connection with or arising from:

(i) any breach of any warranty or the inaccuracy of any representation of Buyer
contained in this Agreement;

(ii) any breach by Buyer of, or failure by Buyer to perform, any of its
pre-Closing covenants and obligations contained in this Agreement;

 

55



--------------------------------------------------------------------------------

(iii) any breach by Buyer of, or failure by Buyer to perform, any of its
post-Closing covenants and obligations contained in this Agreement; and

(iv) the operation of the Company, the Subsidiaries and the business of the
Company and the Subsidiaries after the Closing (other than any matter for which
Aon is required to provide indemnification pursuant to Section 11.1);

provided, however, that Buyer shall be required to indemnify and hold harmless
under Section 11.2(a)(i) or 11.2(a)(ii) with respect to Losses and Expenses
incurred by Seller Group Members only to the extent that:

(x) the amount of Loss and Expense suffered by Seller Group Members related to
each individual claim exceeds $50,000 (it being understood that such $50,000
shall be a deductible for which Buyer shall bear no indemnification
responsibility), provided, that individual claims based upon the same act,
event, omission or set of facts shall be deemed a single individual claim for
purposes of this Section 11.2(a)(x);

(y) the aggregate amount of such Losses and Expenses (other than Losses and
Expenses excluded by clause (x) above) exceeds one and one-half percent
(1.5%) of the Purchase Price (it being understood that such amount shall be a
deductible for which Buyer shall bear no indemnification responsibility); and

(z) the aggregate amount required to be paid by Buyer pursuant to clauses
(i) and (ii) of this Section 11.2(a) shall not exceed fifteen percent (15%) of
the Purchase Price.

(b) The indemnification provided for in Section 11.2(a) shall terminate one
(1) year after the Closing Date (and no claims shall be made by any Seller Group
Member under Section 11.2(a) thereafter), except that the indemnification by
Buyer shall continue as to:

(i) the covenants of Buyer set forth in Sections 8.1, 8.2, 8.4, 8.5, 8.7, 8.8
and 11.2(a)(iv), which shall survive until the expiration of the relevant
statutory period of limitations applicable to the underlying claim, giving
effect to any waiver, mitigation or extension thereof;

(ii) the covenants of Buyer which by their terms extend beyond one (1) year,
which shall survive until expiring in accordance with their respective terms;
and

(iii) any Losses or Expenses of which any Seller Group Member has validly given
a Claim Notice to Buyer in accordance with the requirements of Section 11.3 on
or prior to the date such indemnification would otherwise terminate in
accordance with this Section 11.2, as to which the obligation of Buyer shall
continue solely with respect to the specific matters in such Claim Notice until
the liability of Buyer shall have been determined pursuant to this Article XI,
and Buyer shall have reimbursed all Seller Group Members for the full amount of
such Losses and Expenses that are payable with respect to such Claim Notice in
accordance with this Article XI.

 

56



--------------------------------------------------------------------------------

Section 11.3 Notice of Claims. Any Buyer Group Member or Seller Group Member
seeking indemnification hereunder (the “Indemnified Party”) shall give promptly
to the party obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to the claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement or
any other agreement, document or instrument executed hereunder or in connection
herewith upon which such claim is based; provided, however, that a Claim Notice
in respect of any action at law or suit in equity by or against a third Person
as to which indemnification will be sought shall be given promptly after the
action or suit is commenced.

Section 11.4 Determination of Amount. (a) In calculating any Loss or Expense,
such amounts shall be calculated on an After-Tax Basis and shall be net of any
third-party insurance, indemnification or other proceeds which have been
recovered by the Indemnified Party under any insurance policy or other contract,
agreement or undertaking in connection with the facts giving rise to the right
of indemnification. The Indemnified Party shall use commercially reasonable
efforts to recover third-party insurance, indemnification or other proceeds that
may be recoverable.

(b) After the giving of any Claim Notice pursuant to Section 11.3, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article XI shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Losses and Expenses suffered by it.

Section 11.5 Third Person Claims. (a) Any party seeking indemnification provided
for under this Agreement in respect of, arising out of or involving a claim or
demand made by any third Person against the Indemnified Party shall notify the
Indemnitor in writing, and in reasonable detail, of the third Person claim
within 10 days after receipt by such Indemnified Party of written notice of the
third Person claim. Thereafter, the Indemnified Party shall deliver to the
Indemnitor, within five (5) business days after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnitor relating to the third Person claim. Notwithstanding the
foregoing, should a party be physically served with a complaint with regard to a
third Person claim, the Indemnified Party shall notify the Indemnitor with a
copy of the complaint within five (5) business days after receipt thereof and
shall deliver to the Indemnitor within seven (7) business days after the receipt
of such complaint copies of notices and documents (including court papers)
received by the Indemnified Party relating to the third Person claim. The
failure to give notice as provided in this Section 11.5 shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.

(b) If any legal proceeding shall be threatened or instituted or any claim or
demand shall be asserted by any Person in respect of which payment may be sought
by one party

 

57



--------------------------------------------------------------------------------

hereto from the other party under the provisions of this Article XI, the
Indemnified Party shall promptly cause written notice of the assertion of any
such claim of which it has knowledge which is covered by this indemnity to be
forwarded to the Indemnitor. Any notice of a claim by reason of any of the
representations, warranties or covenants contained in this Agreement shall refer
to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based and describe in reasonable detail, the facts giving rise to an alleged
basis for the claim and the amount of the liability asserted against the
Indemnitor by reason of the claim. In the event of the initiation of any legal
proceeding against the Indemnified Party by a third Person, the Indemnitor shall
have the sole and absolute right after the receipt of notice, at its option and
at its own expense, to be represented by counsel of its choice and to control,
defend against, negotiate, settle or otherwise deal with any proceeding, claim,
or demand which relates to any loss, liability or damage indemnified against
hereunder; provided, however, that the Indemnified Party may participate in any
such proceeding with counsel of its choice and at its expense. Each of the
parties hereto agrees to cooperate fully with the other party in connection with
the defense, negotiation or settlement of any such legal proceeding, claim or
demand and to make available to the other party all witnesses, pertinent
records, materials and information in such party’s possession or under such
party’s control relating thereto as is reasonably required by the other party.
To the extent the Indemnitor elects not to defend such proceeding, claim or
demand, and the Indemnified Party defends against or otherwise deals with any
such proceeding, claim or demand, the Indemnified Party may retain counsel, at
the expense of the Indemnitor, and control the defense of such proceeding;
provided, however, that the Indemnitor shall be obligated pursuant to this
Section 11.5 to pay for only one firm of counsel for all Indemnified Parties.
Neither the Indemnitor nor the Indemnified Party may settle any such proceeding
which settlement obligates the other party to pay money, to perform obligations
or to admit liability without the consent of the other party, such consent not
to be unreasonably withheld. Furthermore, the Indemnitor may not, without the
prior written consent of the Indemnified Party (such consent not to be
unreasonably withheld), settle any such proceeding or compromise or consent to
the entry of judgment in any pending or threatened action, suit or proceeding in
respect of which any Indemnified Party is or would reasonably be expected to be
a party and indemnity was or would reasonably be expected to be sought hereunder
by such Indemnified Party, unless such settlement, compromise or consent
(i) includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such action, suit or
proceedings and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any Indemnified Party.
If the Indemnified Party shall refuse to consent to the settlement of any third
Person claim, so long as only money damages are involved and there is no
admission of liability or wrongdoing with respect to the Indemnified Party, the
liability of the Indemnitor in respect of such third Person claim shall not
exceed the amount for which the third Person claim could have been settled plus
the amount of expenses incurred by the Indemnified Party prior to the time of
and in connection with the proposed settlement to which it is entitled to
indemnification. After any final judgment or award shall have been rendered by a
court, arbitration board or administrative agency of competent jurisdiction and
the time in which to appeal therefrom has expired, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnitor shall arrive at a
mutually binding agreement with respect to each separate matter alleged to be
indemnified by the Indemnitor hereunder, the Indemnified Party shall forward to
the Indemnitor notice of any sums due and owing by it with respect to such
matter and the Indemnitor shall pay all of the sums so owing to the Indemnified
Party by wire transfer, certified or bank cashier’s check within 30 days after
the date of such notice.

 

58



--------------------------------------------------------------------------------

(c) To the extent of any inconsistency between this Section 11.5 and
Section 8.1(c) (relating to Tax contests), the provisions of Section 8.1(c)
shall control with respect to Tax contests.

Section 11.6 Limitations. (a) In any case where an Indemnified Party recovers
from third Persons any amount in respect of a matter with respect to which an
Indemnitor has indemnified it pursuant to this Article XI, such Indemnified
Party shall promptly pay over to the Indemnitor the amount so recovered (after
deducting therefrom the full amount of the expenses incurred by it in procuring
such recovery), but not in excess of the sum of (i) any amount previously so
paid by the Indemnitor to or on behalf of the Indemnified Party in respect of
such matter and (ii) any amount expended by the Indemnitor in pursuing or
defending any claim arising out of such matter.

(b) In no event shall any party be liable for any special, incidental,
consequential (including loss of revenues or profits), exemplary or punitive
damages or diminution of value or any damages based on any type of multiple,
whether arising under any legal or equitable theory or arising under or in
connection with this Agreement, all of which are hereby excluded by agreement of
the parties regardless of whether or not any party to this Agreement has been
advised of the possibility of such damages.

(c) Aon shall not be required to indemnify and hold harmless any Buyer Group
Member pursuant to Section 11.1(a) to the extent the matter in question was
included in the computation of the Net Worth Adjustment Amount pursuant to
Section 4.5.

(d) Except for remedies that cannot be waived as a matter of law and injunctive
and provisional relief (including specific performance), if the Closing occurs,
this Article XI shall be the exclusive remedy for breaches of this Agreement
(including any covenant, obligation, representation or warranty contained in
this Agreement or in any certificate delivered pursuant to this Agreement) or
otherwise in respect of the sale of the Shares contemplated hereby. Anything
herein to the contrary notwithstanding, no breach of any representation,
warranty, covenant or agreement contained herein shall give rise to any right on
the part of Aon or Buyer, after the consummation of the purchase and sale of the
Shares contemplated by this Agreement, to rescind this Agreement or any of the
transactions contemplated hereby.

Section 11.7 Mitigation. Each of the parties agrees to take all reasonable steps
to mitigate their respective Losses and Expenses upon and after becoming aware
of any event or condition which could reasonably be expected to give rise to any
Losses and Expenses that are indemnifiable hereunder.

ARTICLE XII

TERMINATION

Section 12.1 Termination. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing Date:

(a) by the mutual consent of Buyer and Aon;

 

59



--------------------------------------------------------------------------------

(b) by Buyer if Aon shall have breached any of its representations, warranties,
covenants or agreements contained in this Agreement, which would give rise to
the failure of a condition set forth in Article IX, which breach cannot be cured
by the Termination Date as the same may be extended pursuant to Section 12.1(e)
or which has not been cured within 60 days of notice thereof by Buyer;

(c) by Aon if Buyer shall have breached any of its representations, warranties,
covenants or agreements contained in this Agreement which would give rise to the
failure of a condition set forth in Article X which breach cannot be cured by
the Termination Date as the same may be extended pursuant to Section 12.1(e) or
which has not been cured within 60 days of notice thereof by Aon;

(d) by Buyer or Aon if any court of competent jurisdiction in the United States
or other United States Administrative Authority shall have issued a final and
non-appealable order, decree or ruling permanently restraining, enjoining or
otherwise prohibiting the consummation of any material transaction contemplated
hereby; or

(e) by Buyer or Aon if the Closing shall not have occurred on or before July 31,
2008 (the “Termination Date”) (or such later date as may be agreed in writing to
by Buyer and Aon); provided, however, that either Buyer or Aon may by written
notice to the other delivered on or before July 31, 2008 extend the Termination
Date until any date prior to September 30, 2008 if the failure of the Closing to
have occurred on or before July 31, 2008 shall have resulted from the failure of
the condition set forth in Sections 9.2 or 9.3 or Sections 10.2 or 10.3;
provided, further, that the right to terminate this Agreement pursuant to this
Section 12.1(e) shall not be available to any party whose failure to fulfill any
of its obligations contained in this Agreement has been the cause of, or
resulted in, the failure of the Closing to have occurred on or prior to the
aforesaid date.

Section 12.2 Notice of Termination. Any party desiring to terminate this
Agreement pursuant to Section 12.1 shall give written notice of such termination
to the other party to this Agreement and shall include in reasonable detail the
grounds for such termination.

Section 12.3 Effect of Termination. If this Agreement shall be terminated
pursuant to this Article XII, all further obligations of the parties under this
Agreement (other than Sections 13.2 and 13.10) shall be terminated without
further liability of any party to the other; provided, however, that nothing
herein shall relieve any party from liability for its willful breach of this
Agreement.

Section 12.4 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the terms or provisions of this Agreement
related to the closing of the transactions contemplated hereby were not
performed in accordance with their specific wording or were otherwise breached.
It is accordingly agreed that, notwithstanding anything to the contrary
contained in this Agreement, each of the parties hereto shall be entitled to an
injunction or injunctions to prevent such breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States of America or any state having jurisdiction, such remedy being in
addition to any other remedy to which any party may be entitled at law or in
equity.

 

60



--------------------------------------------------------------------------------

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive the consummation of the
transactions contemplated by this Agreement through the period during which
claims for indemnification may be made for such representations and warranties
pursuant to Article XI (at which time such representations and warranties shall
terminate).

Section 13.2 Confidential Nature of Information. Each party hereto agrees that
all documents, materials and other information which it shall have obtained
regarding the other parties during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), the investigation provided for herein and the
preparation of this Agreement and other related documents shall be held in
confidence pursuant to the Confidentiality Agreement, which Confidentiality
Agreement shall terminate at Closing.

Section 13.3 No Public Announcement. Through the Closing Date, neither Buyer nor
Aon shall make any press release or other public announcement primarily
concerning the transactions contemplated by this Agreement without giving the
other a reasonable opportunity to review and comment on such disclosure in
advance of its release; provided, however, that the foregoing shall not preclude
communications or disclosures (i) necessary to implement the provisions of this
Agreement or to comply with Securities and Exchange Commission disclosure
obligations or the rules of any stock exchange or (ii) with public stockholders
and/or analysts in the ordinary course of business for a transaction of the type
contemplated by this Agreement.

Section 13.4 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered when
delivered personally, by facsimile or when sent by registered or certified mail
(postage prepaid, return receipt requested) or by an internationally recognized
overnight courier service addressed as follows:

If to Buyer, to:

ACE Limited

ACE Global Headquarters

17 Woodbourne Avenue

Hamilton HM 08 Bermuda

Attention: General Counsel

Facsimile: (441) 296-7799

with a copy (which shall not constitute notice) to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

 

61



--------------------------------------------------------------------------------

Attention: Edward S. Best

Facsimile: (312) 701-7711

If to Aon, to:

Aon Corporation

Aon Center

200 East Randolph Street

Chicago, Illinois 60601

Attention: Richard E. Barry

Facsimile: (312) 381-6165

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Frederick C. Lowinger

                 Gary D. Gerstman

Facsimile: (312) 853-7036

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

Section 13.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that neither party to this Agreement may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other party to this Agreement; provided,
further, that, notwithstanding the foregoing, subject to applicable regulatory
approvals, Buyer may, without the prior written consent of Aon, assign to one or
more of its wholly owned subsidiaries all or a portion of its rights under this
Agreement, provided that (1) no such assignment shall relieve Buyer of its
obligations under this Agreement, (2) each wholly owned subsidiary of Buyer to
which such rights have been assigned shall not further assign, sublicense or
transfer (directly or indirectly, by operation of law or otherwise) such rights
to any Person other than another wholly owned subsidiary of Buyer and (3) any
such assignment(s) shall not delay the Closing.

Section 13.6 Access to Records after Closing. (a) For a period of six (6) years
after the Closing Date, Aon and its representatives shall have reasonable access
to all of the books and records of the Company and the Subsidiaries to the
extent that such access may reasonably be required by Aon in connection with
matters relating to or affected by the operations of the Company and the
Subsidiaries prior to the Closing Date. Such access shall be afforded by Buyer
upon receipt of reasonable advance notice and during normal business hours. Aon
shall be solely responsible for any costs or expenses incurred by it pursuant to
this Section 13.6(a). If Buyer, the Company or the Subsidiaries shall desire to
dispose of any of such books and records prior to the expiration of such
six-year period, Buyer shall, prior to such disposition, give Aon a reasonable
opportunity, at Aon’s expense, to segregate and remove such books and records as
Aon may select.

 

62



--------------------------------------------------------------------------------

(b) For a period of six (6) years after the Closing Date, Buyer and its
representatives shall have reasonable access to all of the books and records
relating to the Company and the Subsidiaries which Aon may retain after the
Closing Date. Such access shall be afforded by Aon upon receipt of reasonable
advance notice and during normal business hours. Buyer shall be solely
responsible for any costs and expenses incurred by it pursuant to this
Section 13.6(b). If Aon shall desire to dispose of any of such books and records
prior to the expiration of such six-year period, Aon shall, prior to such
disposition, give Buyer a reasonable opportunity, at Buyer’s expense, to
segregate and remove such books and records as Buyer may select.

Section 13.7 Entire Agreement; Amendments. This Agreement, the Exhibits and
Schedules referred to herein, the documents delivered pursuant hereto and the
Confidentiality Agreement contain the entire understanding of the parties hereto
with regard to the subject matter contained herein or therein, and supersede all
other prior representations, warranties, agreements, understandings or letters
of intent between or among any of the parties hereto. This Agreement shall not
be amended, modified or supplemented except by a written instrument signed by an
authorized representative of each of the parties hereto.

Section 13.8 Interpretation. Disclosure of any fact or item in any Schedule
hereto referenced by a particular section in this Agreement shall be deemed to
have been disclosed with respect to every other section in this Agreement only
to the extent such disclosure is reasonably clear on its face that it would
apply to such other section. Neither the specification of any dollar amount in
any representation or warranty contained in this Agreement nor the inclusion of
any specific item in any Schedule hereto is intended to imply that such amount,
or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in any Schedule is or is not material for purposes of this Agreement.
Unless this Agreement specifically provides otherwise, neither the specification
of any item or matter in any representation or warranty contained in this
Agreement nor the inclusion of any specific item in any Schedule hereto is
intended to imply that such item or matter, or other items or matters, are or
are not in the ordinary course of business, and no party shall use the fact of
the setting forth or the inclusion of any such item or matter in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described herein or included in any Schedule is or is not in the ordinary course
of business for purposes of this Agreement. To the extent that Aon becomes aware
of any material error in any Schedule prior to the Closing, Aon shall promptly
notify the Buyer of the error.

Section 13.9 Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this

 

63



--------------------------------------------------------------------------------

Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

Section 13.10 Expenses. Except as expressly set forth herein, each party hereto
will pay all costs and expenses incident to its negotiation and preparation of
this Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel, independent
public accountants and other advisors.

Section 13.11 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

Section 13.12 Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party.

Section 13.13 Further Assurances. Upon the terms and subject to the conditions
herein, each of the parties hereto agrees to use its reasonable best efforts to
take or cause to be taken all action, to do or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable under applicable Requirements of Law to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by
this Agreement, including: (i) the satisfaction of the conditions precedent to
the obligations of any of the parties hereto; (ii) the defending of any lawsuits
or other legal proceedings, whether judicial or administrative, challenging this
Agreement or the performance of the obligations hereunder; and (iii) the
execution and delivery of such instruments, and the taking of such other
actions, as the other party hereto may reasonably require in order to carry out
the intent of this Agreement.

Section 13.14 Disclaimer of Warranties. Aon makes no representations or
warranties with respect to any projections, forecasts or forward-looking
information provided to Buyer. There is no assurance that any projected or
forecasted results will be achieved. EXCEPT AS TO THOSE MATTERS EXPRESSLY
COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, AON IS SELLING
THE SHARES (AND THE BUSINESS AND ASSETS OF THE COMPANY AND THE SUBSIDIARIES
REPRESENTED THEREBY) ON AN “AS IS, WHERE IS” BASIS AND AON DISCLAIMS ALL OTHER
WARRANTIES, REPRESENTATIONS AND GUARANTEES WHETHER EXPRESS OR IMPLIED. AON MAKES
NO REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES WHATSOEVER. Buyer acknowledges that
neither Aon nor any of its representatives or Affiliates or any other Person has
made any representation or warranty,

 

64



--------------------------------------------------------------------------------

express or implied, as to the accuracy or completeness of any memoranda, charts
or summaries heretofore made available by Aon or its representatives or
Affiliates to Buyer or any other information which is not included in this
Agreement or the Schedules hereto, and none of Aon, nor any of its
representatives or its Affiliates or any other Person will have or be subject to
any liability to Buyer, any Affiliate of Buyer or any other Person resulting
from the distribution of any such information to, or use of any such information
by, Buyer, any Affiliate of Buyer or any of their agents, consultants,
accountants, counsel or other representatives. Notwithstanding anything to the
contrary in this Agreement, Buyer acknowledges and agrees that Aon makes no
representation or warranty with respect to, and nothing contained in this
Agreement, or in any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby, is intended or shall be
construed to be a representation or warranty (express or implied) of Aon, for
any purpose under this Agreement or any other agreement, document or instrument
to be delivered in connection with the transactions contemplated hereby, with
respect to (a) the adequacy or sufficiency of any of the reserves of the
Underwriting Companies or (b) the effect of the adequacy or sufficiency of
reserves of the Underwriting Companies on any “line item” or asset, liability or
equity amount. Buyer acknowledges and agrees that it is not entitled to rely
upon any representations or warranties or other statements of fact or opinion,
other than the representations and warranties expressly set forth in this
Agreement.

Section 13.15 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws (as opposed to
the conflicts of law provisions) of the State of New York. By the execution and
delivery of this Agreement, Buyer and Aon submit to the personal jurisdiction of
any state or federal court in the State of New York in any suit or proceeding
arising out of or relating to this Agreement.

Section 13.16 Waiver of Jury Trial. Each of Buyer and Aon hereby expressly
waives any right to trial by jury in any dispute, whether sounding in contract,
tort or otherwise, between Buyer and Aon arising out of or related to the
transactions contemplated by this Agreement or any of the Seller Ancillary
Agreements or Buyer Ancillary Agreements, or any other instrument or document
executed or delivered in connection herewith or therewith. Either Buyer or Aon
may file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of the parties to the waiver of their right to
trial by jury.

[Remainder of page intentionally left blank; signature page follows.]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

AON CORPORATION

By:

 

 

Name:

 

Title:

 

ACE LIMITED

By:

 

 

Name:

 

Title:

 

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

Annex A

Subsidiaries

 

Name of Subsidiary

  

Jurisdiction of

Incorporation

  

Record Owner of Capital Stock

of Subsidiary

Combined Life Assurance Company of Europe, Ltd.    Ireland    Combined Insurance
Company of America Combined International Services, Ltd.    United Kingdom   
Combined Insurance Company of America Combined Insurance Company of Europe, Ltd.
   Ireland    Combined Insurance Company of America Combined Seguros Mexico,
S.A. de C.V.    Mexico   

Combined Insurance Company of America (99%)

Aon Corporation (1%)

Combined Life Insurance Company of Australia, Ltd.    Australia    Combined
Insurance Company of America Combined Life Insurance Company of New York    New
York    Combined Insurance Company of America Combined Insurance Company of New
Zealand Limited    New Zealand   

Combined Insurance Company of America (99%)

Aon Corporation (1%)

Combined Insurance (Thailand) Limited    Thailand   

S.E.O.S. Limited (75%)

Olympic Health Management Services, Inc. (25%)

Employee Benefit Communications, Inc.    Florida    Combined Insurance Company
of America C.I.C.A. Superannuation Nominees Pty. Ltd.    Australia   

Combined Insurance Company of America (99%)

Aon Special Risk Resources, Inc. (1%)

Superannuation Fund (CICNZ) Limited    New Zealand   

Combined Insurance Company of America (99%)

Aon Corporation (1%)

VOL Properties Corporation    Delaware    Combined Insurance Company of America
S.E.O.S. Limited    Thailand   

Chiewchanvit Company Limited (51%)

Combined Insurance Company of America (49%)

Chiewchanvit Company Limited    Thailand   

7 Thai Individual Shareholders (51%)

Combined Insurance Company of America (49%)